Execution Version




COMMON UNIT PURCHASE AGREEMENT
by and among
ENERGY TRANSFER EQUITY, L.P.
and
THE PURCHASERS NAMED ON SCHEDULE A HERETO





--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I 
 
 
 
 
DEFINITIONS
1


Section 1.1
 
Definitions
1


 
 
 
 
ARTICLE II
 
 
 
 
AGREEMENT TO SELL AND PURCHASE
7


Section 2.1
 
Sale and Purchase
7


Section 2.2
 
Closing
8


Section 2.3
 
Mutual Conditions
8


Section 2.4
 
Each Purchaser's Conditions
8


Section 2.5
 
The Partnership’s Conditions
9


Section 2.6
 
Partnership Deliveries
9


Section 2.7
 
Purchaser Deliveries
10


Section 2.8
 
Independent Nature of Purchasers' Obligations and Rights
11


 
 
 
 
ARTICLE III
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
11


Section 3.1
 
Independent Registered Public Accounting Firms
11


Section 3.2
 
Financial Statements; Non-GAAP Financial Measures
11


Section 3.3
 
Forward-Looking Statements and Supporting Information
12


Section 3.4
 
No Material Adverse Change in Business
12


Section 3.5
 
Formation and Good Standing of Partnership Entities
12


Section 3.6
 
Corporate Structure
12


Section 3.7
 
Ownership of the General Partner
13


Section 3.8
 
Ownership of the General Partner Interest in the Partnership
13


Section 3.9
 
Ownership of Limited Partner Interests in the Partnership
13


Section 3.10
 
Ownership of ETP GP LLC
13


Section 3.11
 
Ownership of ETP GP LP
13


Section 3.12
 
Ownership of the General Partner Interest in ETP
13


Section 3.13
 
Ownership of the Limited Partner Interests in ETP
14


Section 3.14
 
Ownership of ETE Common Holdings, LLC
14


Section 3.15
 
Ownership of ETE Sigma Holdco, LLC
14


Section 3.16
 
Ownership of ETE Services
15


Section 3.17
 
Ownership of Sunoco GP LLC
15


Section 3.18
 
Ownership of General Partner Interests in Sunoco LP
15


Section 3.19
 
Ownership of Incentive Distribution Rights in Sunoco LP
15


Section 3.20
 
Ownership of Limited Partner Interests in Sunoco LP
15


Section 3.21
 
Ownership of Subsidiaries
16


Section 3.22
 
No Restrictions on Subsidiaries
16


Section 3.23
 
Authority
16


Section 3.24
 
Authorization, Execution and Delivery of Agreement
16








--------------------------------------------------------------------------------





Section 3.25
 
Authorization, Execution and Delivery of the Registration Rights Agreement
16


Section 3.26
 
Authorization, Execution, Delivery and Enforceability of Certain Agreements
17


Section 3.27
 
Authorization of Common Units
17


Section 3.28
 
Purchased Units
17


Section 3.29
 
Capitalization of the Partnership
17


Section 3.30
 
No Option or Preemptive Rights of Common Units; No Registration Rights
17


Section 3.31
 
Absence of Violations, Defaults and Conflicts
18


Section 3.32
 
No Labor Dispute
18


Section 3.33
 
Litigation
18


Section 3.34
 
Absence of Further Requirements
18


Section 3.35
 
Possession of Licenses and Permits
19


Section 3.36
 
Title to Property
19


Section 3.37
 
Possession of Intellectual Property
19


Section 3.38
 
Environmental Laws
19


Section 3.39
 
Hazardous Materials
20


Section 3.40
 
Review of Environmental Laws
20


Section 3.41
 
Compliance with ERISA
20


Section 3.42
 
Accounting Controls and Disclosure Controls
21


Section 3.43
 
Compliance with Sarbanes-Oxley Act of 2002
22


Section 3.44
 
Tax Returns
22


Section 3.45
 
Insurance
22


Section 3.46
 
Investment Company Act
22


Section 3.47
 
Absence of Price Manipulation
22


Section 3.48
 
Foreign Corrupt Practices Act
23


Section 3.49
 
Money Laundering Laws
23


Section 3.50
 
OFAC
23


Section 3.51
 
No Broker’s Fees
23


Section 3.52
 
No Registration
24


Section 3.53
 
Periodic Reports
24


Section 3.54
 
No Integration
24


Section 3.55
 
NYSE Listing of Purchased Units
24


Section 3.56
 
MLP Status
24


Section 3.57
 
Placement Agent Reliance
24


Section 3.58
 
No Side Agreements
24


 
 
 
 
ARTICLE IV
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
25


Section 4.1
 
Existence
25


Section 4.2
 
Authorization, Enforceability
25


Section 4.3
 
No Breach
25


Section 4.4
 
Certain Fees
25


Section 4.5
 
No Side Agreements
25


Section 4.6
 
Investment
26








--------------------------------------------------------------------------------





Section 4.7
 
Nature of Purchaser
26


Section 4.8
 
Restricted Securities
26


Section 4.9
 
Legend
27


Section 4.10
 
Partnership Information
27


Section 4.11
 
Placement Agent Reliance
27


Section 4.12
 
Short Selling
28


 
 
 
 
ARTICLE V
 
 
 
 
COVENANTS
28


Section 5.1
 
Taking of Necessary Action
28


Section 5.2
 
Other Actions
29


Section 5.3
 
Expenses
29


Section 5.4
 
Use of Proceeds
29


 
 
 
 
ARTICLE VI
 
 
 
 
INDEMNIFICATION
29


Section 6.1
 
Indemnification by the Partnership
29


Section 6.2
 
Indemnification by Purchasers
30


Section 6.3
 
Indemnification Procedure
30


 
 
 
 
ARTICLE VII
 
 
 
 
MISCELLANEOUS
31


Section 7.1
 
Certain Special Allocations of Book and Taxable Income
31


Section 7.2
 
Interpretation
31


Section 7.3
 
Survival of Provisions
32


Section 7.4
 
No Waiver; Modifications in Writing
32


Section 7.5
 
Binding Effect; Assignment
32


Section 7.6
 
Confidentiality
33


Section 7.7
 
Communications
33


Section 7.8
 
Removal of Legend
34


Section 7.9
 
Entire Agreement
34


Section 7.10
 
Governing Law
34


Section 7.11
 
Execution in Counterparts
34


Section 7.12
 
Termination
35


Section 7.13
 
Recapitalization, Exchanges, Etc. Affecting the Common Units
35


Section 7.14
 
Other Relationships
35


 
 
 
 

Schedule A —    List of Purchasers and Commitment Amounts
Schedule B — List of Jurisdictions of Organization and Foreign Qualification
Schedule C — List of Material Subsidiaries
Schedule D — Certain Agreements


Exhibit A — Form of Registration Rights Agreement





--------------------------------------------------------------------------------





Exhibit B — Form of Opinion of Latham & Watkins LLP
Exhibit C — Form of Lock-up Agreement









--------------------------------------------------------------------------------






COMMON UNIT PURCHASE AGREEMENT
This COMMON UNIT PURCHASE AGREEMENT, dated as of January 6, 2017 (this
“Agreement”), is by and among ENERGY TRANSFER EQUITY, L.P., a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereto (each a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, in order to fund the purchase by the Partnership from Energy Transfer
Partners, L.P., a Delaware limited partnership (“ETP”), of a certain number of
common units representing limited partner interests in ETP (the “ETP Unit
Purchase”), the Partnership desires to sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, certain Common Units, in
accordance with the provisions of this Agreement; and
WHEREAS, at the Closing (as defined below) the Partnership and the Purchasers
will enter into a registration rights agreement (the “Registration Rights
Agreement”), substantially in the form attached hereto as Exhibit A, pursuant to
which the Partnership will provide the Purchasers with certain registration
rights with respect to the Common Units acquired pursuant hereto.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Aggregate Purchase Price” means the product of (i) the Common Unit Price
multiplied by (ii) the aggregate number of Purchased Units purchased by the
Purchasers.
“Agreement” has the meaning set forth in the introductory paragraph.
“Agreements and Instruments” has the meaning specified in Section 3.31.
“Business Day” means a day other than • a Saturday or Sunday or • any day on
which banks located in New York, New York, U.S.A. are authorized or obligated to
close.


1



--------------------------------------------------------------------------------





“Capital Account” has the meaning specified in the Partnership Agreement.
“Closing” has the meaning specified in Section 2.2.
“Closing Date” has the meaning specified in Section 2.2.
“Code” has the meaning specified in Section 3.41.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit Price” has the meaning specified in Section 2.1(b).
“Common Units” means common units representing limited partner interests in the
Partnership.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Enforceability Exceptions” has the meaning specified in Section 3.24.
“Environmental Laws” has the meaning specified in Section 3.38.
“ERISA” has the meaning specified in Section 3.41.
“ETE Common Holdings LLC Agreement” has the meaning specified in Section 3.14.
“ETE Services LLC Agreement” has the meaning specified in Section 3.16.
“ETE Sigma” has the meaning specified in Section 3.15.
“ETE Sigma LLC Agreement” has the meaning specified in Section 3.15.
“ETP” has the meaning set forth in the recitals.
“ETP Class E Units” has the meaning specified in Section 3.13.
“ETP Class G Units” has the meaning specified in Section 3.13.
“ETP Class H Units” has the meaning specified in Section 3.13.
“ETP Class I Units” has the meaning specified in Section 3.13.
“ETP Class J Units” has the meaning specified in Section 3.13.
“ETP Class K Units” has the meaning specified in Section 3.13.
“ETP Common Units” has the meaning specified in Section 3.13.


2



--------------------------------------------------------------------------------





“ETP GP Interest” has the meaning specified in Section 3.12.
“ETP GP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited
liability company.
“ETP GP LLC Agreement” has the meaning specified in Section 3.10.
“ETP GP LP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership.
“ETP GP LP Agreement” has the meaning specified in Section 3.11.
“ETP GP LP Interests” has the meaning specified in Section 3.12.
“ETP Partnership Agreement” has the meaning specified in Section 3.13.
“ETP Unit Purchase” has the meaning set forth in the recitals.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Existing Credit Agreements” means, collectively, (i) the Revolving Credit
Facility, (ii) the Senior Secured Term Loan Credit Agreement dated December 2,
2013 (as amended by the Incremental Loan Agreement No. 1 dated as of April 16,
2014), among the Partnership, Credit Suisse AG, Cayman Islands Branch, as
administrative agent, and the lenders party thereto, and (iii) the Senior
Secured Term Loan C Credit Agreement, dated as of March 5, 2015, among the
Partnership, Credit Suisse AG, Cayman Islands Branch, as administrative agent,
and the other lenders party thereto.
“Existing Indebtedness” means, collectively, (i) the Existing Credit Agreements,
(ii) the Existing Notes and (iii) the Second Amended and Restated Pledge and
Security Agreement, dated as of December 2, 2013, by and among the Partnership,
ETP LLC, ETE Services Company, LLC and ETE Common Holdings LLC (as grantors) and
U.S. Bank National Association (as collateral agent) in order to secure
obligations arising under the Existing Credit Agreements.
“Existing Notes” means, collectively, the Partnership’s existing 7.500% Senior
Notes due 2020, the existing 5.875% Senior Notes due 2024 and the existing
5.500% Senior Notes due 2027.
“Existing Registration Rights Agreements” means, collectively, (i) the
Registration Rights Agreement, dated as of December 3, 2015, among Sunoco LP,
and each of the Initial Purchasers named therein, and (ii) the Registration
Rights Agreement, dated as of March 31, 2016, between the Partnership and Sunoco
LP.
“FCPA” has the meaning specified in Section 3.48.
“GAAP” means U.S. generally accepted accounting principles.
“General Partner” means LE GP, LLC, a Delaware limited liability company.


3



--------------------------------------------------------------------------------





“General Partner Interest” has the meaning specified in Section 3.8.
“General Partner LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of LE GP, LLC, dated as of May 7, 2007, (as amended on
December 23, 2009 by Amendment No. 1 thereto).
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective properties or assets.
“Governmental Licenses” has the meaning specified in Section 3.35.
“Hazardous Materials” has the meaning specified in Section 3.38.
“Intellectual Property” has the meaning specified in Section 3.37.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.
“Material Adverse Effect” has the meaning specified in Section 3.4.
“Material Subsidiaries” means, collectively, each of the Subsidiaries of the
Partnership that is a “significant subsidiary” as defined in Rule 1-02 of
Regulation S-X as of the date of the Partnership’s latest historical financial
statements (audited or unaudited) included in the SEC Reports.
“Money Laundering Laws” has the meaning specified in Section 3.49.
“NYSE” means The New York Stock Exchange, Inc.
“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.


4



--------------------------------------------------------------------------------





“Organizational Agreements” means, collectively, the General Partner LLC
Agreement, the Partnership Agreement and the Subsidiary Organizational
Documents.
“Outstanding” has the meaning specified in the Partnership Agreement.
“Owned Units” has the meaning specified in Section 3.13.
“Owned Sunoco Units” has the meaning specified in Section 3.20.
“Partnership” has the meaning set forth in the introductory paragraph.
“Partnership Agreement” means the Third Amended and Restated Partnership
Agreement of Energy Transfer Equity, L.P., dated February 8, 2006 (as amended by
Amendment No. 1, dated November 1, 2006, Amendment No. 2, dated November 9,
2007, Amendment No. 3, dated May 26, 2010, Amendment No. 4, dated December 23,
2013, and Amendment No. 5, dated March 8, 2016).
“Partnership Entities” and each a “Partnership Entity” means the Partnership,
the General Partner and the Material Subsidiaries of the Partnership.
“Partnership Related Parties” has the meaning specified in Section 6.2.
“PCAOB” has the meaning specified in Section 3.1.
“Per Unit Capital Amount” has the meaning specified in the Partnership
Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
“Placement Agents” means Barclays Capital Inc., J.P. Morgan Securities LLC,
Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Goldman, Sachs &
Co., RBC Capital Markets, LLC, SMBC Nikko Securities America, Inc., SunTrust
Robinson Humphrey, Inc., and TD Securities (USA) LLC.
“Placement Agent Engagement Letters” means, collectively, that (i) certain
Placement Agents Engagement Letter, dated as of January 5, 2017, among the
Partnership, on the one hand, and Barclays Capital Inc. and J.P. Morgan
Securities LLC, on the other, (ii) certain Joinder Letter to Engagement Letter,
dated as of January 6, 2017, by and among the Partnership, Barclays Capital
Inc., J.P. Morgan Securities LLC and Citigroup Global Markets Inc., and (iii)
certain Joinder Letter to Engagement Letter, among the Partnership, Barclays
Capital Inc., J.P. Morgan Securities LLC, Deutsche Bank Securities Inc.,
Goldman, Sachs & Co., RBC Capital Markets, LLC, SMBC Nikko Securities America,
Inc., SunTrust Robinson Humphrey, Inc., and TD Securities (USA) LLC.
“Plan” has the meaning specified in Section 3.41.


5



--------------------------------------------------------------------------------





“Purchase Price” means, with respect to a particular Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the column titled
“Commitment Amount” set forth on Schedule A hereto.
“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units set forth opposite such Purchaser’s name under the column titled
“Purchased Units” set forth on Schedule A hereto.
“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.
“Purchaser Related Parties” has the meaning specified in Section 6.1.
“Registration Rights Agreement” has the meaning set forth in the recitals.
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
“Release” has the meaning specified in Section 3.38.
“Repayment Event” has the meaning specified in Section 3.31.
“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
“Requesting Party” has the meaning specified in Section 7.8.
“Revolving Credit Facility” means the Credit Agreement dated December 2, 2013
(as amended by the Incremental Commitment Agreement No. 1 dated as of February
19, 2014, the Amendment and Incremental Commitment Agreement No. 2 dated as of
May 6, 2014, and the Amendment and Incremental Commitment Agreement No. 3 dated
as of February 10, 2015) among the Partnership, Credit Suisse AG, Cayman Islands
Branch, as administrative agent, and the lenders party thereto.
“Sanctions” has the meaning specified in Section 3.50.
“SEC Reports” means the reports and statements filed by the Partnership since
December 31, 2015 under the Exchange Act and registration statements filed by
the Partnership since December 31, 2015 under the Securities Act (in the form
that became effective), including all amendments, exhibits and schedules
thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“SHC” means Susser Holdings Corporation, a Delaware corporation.
“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale


6



--------------------------------------------------------------------------------





contracts, options, puts, calls, short sales, “put equivalent positions” (as
defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements, and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
“Subsidiary” means, with respect to any Person, (A) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (B) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (C) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has • at least a majority ownership interest or •
the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Subsidiary Organizational Documents” has the meaning specified in Section 3.21.
“Sunoco Class C Units” has the meaning specified in Section 3.20.
“Sunoco Common Units” has the meaning specified in Section 3.20.
“Sunoco GP” has the meaning specified in Section 3.17.
“Sunoco GP Interests” has the meaning specified in Section 3.18.
“Sunoco GP LLC Agreement” has the meaning specified in Section 3.17.
“Sunoco IDRs” has the meaning specified in Section 3.19.
“Sunoco LP Partnership Agreement” has the meaning specified in Section 3.18.
“Unrealized Gain” has the meaning specified in the Partnership Agreement.
“Walled Off Person” has the meaning specified in Section 4.12.
ARTICLE II

AGREEMENT TO SELL AND PURCHASE
Section 2.1    Sale and Purchase.
(a)    Subject to the terms and conditions hereof, the Partnership hereby agrees
to issue and sell to each Purchaser, and each Purchaser hereby agrees, severally
and not jointly, to purchase


7



--------------------------------------------------------------------------------





from the Partnership, its respective Purchased Units, and each Purchaser agrees,
severally and not jointly, to pay the Partnership the Common Unit Price for each
of its Purchased Units as set forth in paragraph (b) below. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and the failure or waiver of performance
under this Agreement by any Purchaser does not excuse performance by any other
Purchaser or by the Partnership with respect to the other Purchasers. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Partnership and a Purchaser, solely, and not between the
Partnership and the Purchasers collectively and not between and among the
Purchasers.
(b)    The amount per Common Unit each Purchaser will pay to the Partnership to
purchase the Purchased Units hereunder shall be $18.00 (the “Common Unit
Price”). If the Closing Date is after the record date for the distribution to
the Partnership’s holders of Common Units with respect to the quarter ending
December 31, 2016, the Common Unit Price shall be reduced by an amount equal to
such per unit distribution and Schedule A hereto shall be updated accordingly.
Section 2.2    Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on January 12, 2017 or as mutually agreed otherwise
by the parties following the satisfaction or waiver of the conditions set forth
in Sections 2.3, 2.4 and 2.5 (other than those conditions that are by their
terms to be satisfied at the Closing) (the date of such closing, the “Closing
Date”) at the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, Texas 77002, or such other location as mutually agreed by the parties.
The parties agree that the Closing may occur via delivery of facsimiles or
photocopies of the Operative Documents and the closing deliverables contemplated
hereby and thereby. Unless otherwise provided herein, all proceedings to be
taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken or documents executed or delivered
until all have been taken, executed or delivered.
Section 2.3    Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(a)    No Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and
(b)    There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
Section 2.4    Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a


8



--------------------------------------------------------------------------------





particular Purchaser on behalf of itself in writing with respect to its
Purchased Units, in whole or in part, to the extent permitted by applicable
Law):
(a)    The Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
(b)    (i) The representations and warranties of the Partnership contained in
this Agreement that are qualified by materiality or a Material Adverse Effect
shall be true and correct when made and as of the Closing Date, and (ii) all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
and warranties made as of a specific date shall be required to be true and
correct as of such date only);
(c)    The NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;
(d)    No notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;
(e)    The Common Units shall not have been suspended by the Commission or the
NYSE from trading on the NYSE nor shall suspension by the Commission or the NYSE
have been threatened in writing by the Commission or the NYSE;
(f)    No Material Adverse Effect shall have occurred and be continuing; and
(g)    The Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 2.6.
Section 2.5    The Partnership’s Conditions. The obligation of the Partnership
to consummate the issuance and sale of the Purchased Units to a Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):
(a)    Such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date;
(b)    (i) The representations and warranties of such Purchaser contained in
this Agreement that are qualified by materiality shall be true and correct when
made and as of the Closing Date and (ii) all other representations and
warranties of such Purchaser shall be true and correct in all material respects
when made and as of the Closing Date, in each case as though made at and as of
the Closing Date (except that representations of such Purchaser made as of a
specific date shall be required to be true and correct as of such date only);
and


9



--------------------------------------------------------------------------------





(c)    Such Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing such Purchaser’s closing deliveries described in
Section 2.7.
Section 2.6    Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
each Purchaser:
(a)    evidence of the Purchased Units credited to book-entry accounts
maintained by the transfer agent of the Partnership, bearing the legend or
restrictive notation set forth in Section 4.9, free and clear of all Liens,
other than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;
(b)    the Registration Rights Agreement in the form attached to this Agreement
as Exhibit A, which shall have been duly executed by the Partnership;
(c)    A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing;
(d)    An opinion addressed to the Purchasers from Latham & Watkins LLP, legal
counsel to the Partnership, dated as of the Closing, in the form and substance
attached hereto as Exhibit B;
(e)    A certificate, dated the Closing Date and signed by each of the President
and Group Chief Financial Officer of the General Partner, on behalf of the
Partnership, in their respective capacities as such, stating that:
(i)    The Partnership has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date; and
(ii)    The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Material Adverse Effect are true
and correct as of the Closing Date and all other representations and warranties
of the Partnership are, individually and in the aggregate, true and correct in
all material respects as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only).
(f)    A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (1) the Certificate of
Limited Partnership of the Partnership and the Partnership Agreement, (2) board
resolutions authorizing the execution and delivery of the Operative Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the Purchased Units, and (3) its incumbent officers authorized to
execute the Operative Documents, setting forth the name and title and bearing
the signatures of such officers;
(g)    A receipt, dated the Closing Date, executed by the Partnership to the
effect that the Partnership has received the Aggregate Purchase Price with
respect to the Purchased Units issued and sold to the Purchasers; and


10



--------------------------------------------------------------------------------





(h)    The “lock-up” agreements, each substantially in the form of Exhibit C
hereto, among (i) each of Barclays Capital Inc., J.P. Morgan Securities LLC and
Citigroup Global Markets Inc., as lock-up representatives of the Placement
Agents, on the one hand, and (ii) the Partnership and each of the officers and
directors of the General Partner, on the other hand, related to sales and
certain other dispositions of Common Units or certain other securities, shall be
in full force and effect on the Closing Date.
Section 2.7    Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:
(a)    Payment to the Partnership of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Commitment Amount” on Schedule A
hereto by wire transfer of immediately available funds to an account designated
by the Partnership in writing at least two Business Days prior to the Closing
Date; provided that such delivery shall be required only after delivery of the
Purchased Units as set forth in Section 2.6(a); and
(b)    The Registration Rights Agreement in the form attached to this Agreement
as Exhibit A, which shall have been duly executed by such Purchaser.
Section 2.8    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. The failure or waiver of performance
under any Operative Document by any Purchaser does not excuse performance by any
other Purchaser or by the Partnership with respect to the other Purchasers.  It
is expressly understood and agreed that each provision contained in the
Operative Documents is between the Partnership and a Purchaser, solely, and not
between the Partnership and the Purchasers collectively and not between and
among the Purchasers. Nothing contained herein or in any other Operative
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act or otherwise with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to each Purchaser as follows:
Section 3.1    Independent Registered Public Accounting Firms. Grant Thornton
LLP, who has certified certain financial statements and supporting schedules of
the Partnership, its Subsidiaries and certain Affiliates included in the SEC
Reports, is an independent registered public


11



--------------------------------------------------------------------------------





accounting firm with respect to the Partnership, its Subsidiaries and such
Affiliates as required by the Securities Act and the Public Company Accounting
Oversight Board (the “PCAOB”) and has not resigned or been dismissed as
independent registered public accountants of the Partnership, its Subsidiaries
or such affiliates as a result of or in connection with any disagreement with
the Partnership, its Subsidiaries or such affiliates on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures. Ernst & Young LLP, who has certified certain financial statements
and supporting schedules of SHC and Sunoco LP included in the SEC Reports, is an
independent registered public accounting firm with respect to SHC and Sunoco LP
as required by the Securities Act and the PCAOB and has not resigned or been
dismissed as independent registered public accountants of SHC or Sunoco LP as a
result of or in connection with any disagreement with SHC or Sunoco LP on any
matter of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.
Section 3.2    Financial Statements; Non-GAAP Financial Measures. The historical
financial statements (including the related schedules and notes) included in the
SEC Reports, including any financial statements of Subsidiaries filed pursuant
to Section 3-05 of Regulation S-X, present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby and on the basis stated therein, as of the dates
and for the periods indicated; such financial statements comply as to form with
the applicable accounting requirements of Regulation S-X under the Securities
Act and have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
supporting schedules, if any, present fairly in accordance with GAAP the
information required to be stated therein. All disclosures contained in such
financial statements regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the
extent applicable.
Section 3.3    Forward-Looking Statements and Supporting Information. Each of
the forward-looking statements made by the Partnership included in the SEC
Reports or other materials distributed to the Purchasers was made with a
reasonable basis and in good faith.
Section 3.4    No Material Adverse Change in Business. Except as otherwise
disclosed in the SEC Reports, (A) there has been no material adverse change, or
any development that could reasonably be expected to (1) result in a material
adverse change in the condition, financial or otherwise, or in the earnings,
properties, business, operations or business prospects of the Partnership
Entities, whether or not arising in the ordinary course of business, or (2)
materially and adversely affect the ability of the Partnership to perform its
obligations pursuant to this Agreement (each such change, a “Material Adverse
Effect”), (B) there have been no transactions entered into by any of the
Partnership Entities, other than those in the ordinary course of business, which
are material with respect to the Partnership Entities, considered as one
enterprise, (C) there have been no liabilities or obligations, direct or
contingent, incurred by any of the Partnership Entities that are material to the
Partnership Entities taken as a whole, (D) there has been no change in the
capitalization, short-term debt or long-term debt of the Partnership Entities
and (E) there has been no dividend or distribution of any kind declared, paid or
made by the Partnership Entities on any class of equity securities.


12



--------------------------------------------------------------------------------





Section 3.5    Formation and Good Standing of Partnership Entities. Each of the
Partnership Entities has been duly incorporated or formed, as the case may be,
and is validly existing as a limited partnership, limited liability company or
corporation, as the case may be, and is in good standing under the laws of its
jurisdiction of organization or incorporation, as the case may be (as set forth
on Schedule B hereto), and has all limited partnership, limited liability
company or corporate power and authority, as the case may be, necessary to own,
lease and operate its properties and to conduct its business as described in the
SEC Reports. Each of the Partnership Entities is duly qualified as a foreign
limited partnership, limited liability company or corporation, as applicable, to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business (as set forth on Schedule B hereto), except
for any failures to be so qualified or in good standing that would not result in
a Material Adverse Effect. Schedule B hereto accurately sets forth the
jurisdiction of organization and each jurisdiction of foreign qualification for
each of the Partnership Entities.
Section 3.6    Corporate Structure. The entities listed on Schedule C hereto are
the Material Subsidiaries of the Partnership. Each of the Partnership Entities
is in compliance with the laws, orders, rules, regulations and directives issued
or administered by such applicable jurisdictions, except where the failure to be
in compliance would not, individually or in the aggregate, have a Material
Adverse Effect.
Section 3.7    Ownership of the General Partner. Kelcy L. Warren owns
approximately 81.2% and Ray C. Davis owns approximately 18.8% of the issued and
outstanding membership interests in the General Partner; such membership
interests have been duly authorized and validly issued in accordance with the
General Partner LLC Agreement and are fully paid (to the extent required by the
General Partner LLC Agreement) and non-assessable (except as such
non-assessability may be limited by Sections 18-607 and 18-804 of the Delaware
LLC Act).
Section 3.8    Ownership of the General Partner Interest in the Partnership. On
the date hereof, the General Partner is the sole general partner of the
Partnership with an approximate 0.3% general partner interest in the Partnership
(the “General Partner Interest”), and after giving effect to the transactions
contemplated herein, the General Partner will remain the sole general partner of
the Partnership. The General Partner Interest has been duly authorized and
validly issued in accordance with the Partnership Agreement; and the General
Partner owns the General Partner Interest free and clear of all Liens.
Section 3.9    Ownership of Limited Partner Interests in the Partnership. On the
date hereof, the limited partners of the Partnership own 1,046,962,805 common
units of the Partnership, representing an approximate 99.7% limited partner
interest in the Partnership.
Section 3.10    Ownership of ETP GP LLC. The Partnership owns 100% of the issued
and outstanding membership interests in ETP GP LLC; such membership interests
have been duly authorized and validly issued in accordance with the limited
liability company agreement of ETP GP LLC (the “ETP GP LLC Agreement”) and are
fully paid (to the extent required under the ETP GP LLC Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 18-607 and 18-804 of the Delaware LLC Act); and the
Partnership


13



--------------------------------------------------------------------------------





owns such membership interests free and clear of all Liens other than Liens
arising under the Existing Indebtedness.
Section 3.11    Ownership of ETP GP LP. (i) ETP GP LLC is the sole general
partner of ETP GP LP, with a 0.01% general partner interest in ETP GP LP; (ii)
such general partner interest has been duly authorized and validly issued in
accordance with the agreement of limited partnership of ETP GP LP (the “ETP GP
LP Agreement”); (iii) ETP GP LLC owns such general partner interest free and
clear of all Liens, other than Liens arising under the Existing Indebtedness;
(iv) the Partnership owns 100% of the limited partner interests of ETP GP LP;
(v) such limited partner interests have been duly authorized and validly issued
in accordance with the ETP GP LP Agreement and are fully paid (to the extent
required under the ETP GP LP Agreement) and non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and (vi) the Partnership owns its limited partner interests
free and clear of all Liens other than Liens arising under the Existing
Indebtedness.
Section 3.12    Ownership of the General Partner Interest in ETP. On the date
heoreof, ETP GP LP is the sole general partner of ETP with an approximate 0.7%
general partner interest in ETP (the “ETP GP Interest”); ETP GP LP owns 100% of
the incentive distribution rights in ETP; the ETP GP Interest and the incentive
distribution rights in ETP (collectively, the “ETP GP LP Interests”) have been
duly authorized and validly issued in accordance with the ETP Partnership
Agreement; and ETP GP LP owns the ETP GP LP Interests free and clear of all
Liens.
Section 3.13    Ownership of the Limited Partner Interests in ETP. On the date
hereof, the issued and outstanding limited partner interests of ETP consist of
529,869,235 common units (the “ETP Common Units”), 8,853,832 Class E Units (the
“ETP Class E Units”), 90,706,000 Class G Units (the “ETP Class G Units”),
81,001,069 Class H Units (the “ETP Class H Units”),100 Class I Units (the “ETP
Class I Units”), 101,525,429 Class K Units (the “ETP Class K Units”) and
1,912,569 Series A Cumulative Convertible Preferred Units, collectively
representing an approximate 99.3% limited partner interests in ETP; on the date
hereof and on the Closing Date (prior to giving effect to the ETP Unit
Purchase), (i) the Partnership owns and will own 2,571,695 ETP Common Units
representing approximately a 0.5% limited partner interest in ETP, in each case
free and clear of all Liens, other than Liens arising under the Existing
Indebtedness, (ii) Heritage Holdings, Inc. owns and will own 8,853,832 ETP Class
E Units, free and clear of all Liens, (iii) Sunoco, Inc. owns and will own
90,706,000 ETP Class G Units, free and clear of all Liens, (iv) ETE or its
Subsidiaries owns and will own 81,001,069 ETP Class H Units, free and clear of
all Liens, other than Liens arising under the Existing Indebtedness, (v) ETE
owns and will own 100 ETP Class I Units, free and clear of all Liens, other than
Liens arising under the Existing Indebtedness, and (vi) ETP Holdco Corporation
and its Subsidiaries own and will own 101,525,429 ETP Class K Units, free and
clear of all Liens, other than Liens arising under the Existing Indebtedness
(such owned ETP Common Units, ETP Class E Units, ETP Class G Units, ETP Class H
Units, ETP Class I Units and ETP Class K Units being referred to as, the “Owned
Units”); all of the Owned Units and the limited partner interests represented by
the ETP Common Units, ETP Class E Units, ETP Class G Units, ETP Class H Units,
ETP Class I Units and ETP Class K Units, included therein have been duly
authorized and validly issued in accordance with the Second Amended and Restated
Agreement of Limited Partnership of Energy Transfer Partners, L.P. (as


14



--------------------------------------------------------------------------------





amended to date, the “ETP Partnership Agreement”) and are fully paid (to the
extent required under the ETP Partnership Agreement) and non-assessable (except
as such non-assessability may be affected by Sections 17-303, 17-607 and 17-804
of the Delaware LP Act).
Section 3.14    Ownership of ETE Common Holdings, LLC. The Partnership owns 100%
of the issued and outstanding membership interests in ETE Common Holdings, LLC;
such membership interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of ETE Common Holdings,
LLC (the “ETE Common Holdings LLC Agreement”) and are fully paid (to the extent
required under the ETE Common Holdings LLC Agreement) and non-assessable (except
as such non-assessability may be affected by matters described in Section 18-607
and 18-804 of the Delaware LLC Act); and on the Closing Date, the Partnership
will own such membership interests free and clear of all Liens, other than Liens
arising under the Existing Indebtedness.
Section 3.15    Ownership of ETE Sigma Holdco, LLC. The Partnership owns 100% of
the issued and outstanding membership interests in ETE Sigma Holdco, LLC (“ETE
Sigma”); such membership interests have been duly authorized and validly issued
in accordance with the limited liability company agreement of ETE Sigma (as
amended to date, the “ETE Sigma LLC Agreement”) and are fully paid (to the
extent required under the ETE Sigma LLC Agreement) and non-assessable (except as
such non-assessability may be affected by matters described in Sections 18-607
and 18-804 of the Delaware LLC Act).
Section 3.16    Ownership of ETE Services Company, LLC. The Partnership owns
100% of the issued and outstanding membership interests in ETE Services Company,
LLC; such membership interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of ETE Services Company,
LLC (as amended to date, the “ETE Services LLC Agreement”) and are fully paid
(to the extent required under the ETE Services LLC Agreement) and non-assessable
(except as such non-assessability may be affected by matters described in
Sections 18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns
such membership interests free and clear of all Liens other than Liens arising
under the Existing Indebtedness.
Section 3.17    Ownership of Sunoco GP LLC. ETE Sigma owns 100% of the issued
and outstanding membership interests in Sunoco GP LLC, a Delaware limited
liability company and general partner of Sunoco LP (“Sunoco GP”), such
membership interests have been duly authorized and validly issued in accordance
with the limited liability company agreement of Sunoco GP (as amended to date,
the “Sunoco GP LLC Agreement”) and are fully paid (to the extent required under
the Sunoco GP LLC Agreement) and non-assessable (except as such
non-assessability may be affected by matters described in Sections 18-607 and
18-804 of the Delaware LLC Act); and ETE Sigma owns such membership interests
free and clear of all Liens.
Section 3.18    Ownership of General Partner Interests in Sunoco LP. Sunoco GP
is the sole general partner of Sunoco LP, with a non-economic general partner
interest in Sunoco LP (the “Sunoco GP Interest”); the Sunoco GP Interest has
been duly authorized and validly issued in accordance with the limited
partnership agreement of Sunoco LP (as amended to date, the “Sunoco


15



--------------------------------------------------------------------------------





LP Partnership Agreement”); and Sunoco GP owns the Sunoco GP Interest free and
clear of all Liens.
Section 3.19    Ownership of Incentive Distribution Rights in Sunoco LP. The
Partnership is the record holder of all of the Incentive Distribution Rights (as
such term is defined in the Sunoco LP Partnership Agreement, the “Sunoco IDRs”);
and the Partnership owns the Sunoco IDRs free and clear of all Liens, other than
Liens arising under the Existing Indebtedness.
Section 3.20    Ownership of Limited Partner Interests in Sunoco LP. On the date
hereof, the issued and outstanding limited partner interests in Sunoco LP
consist of 98,181,046 common units (the “Sunoco Common Units”) and 16,410,780
Class C Units (the “Sunoco Class C Units”), representing all of the limited
partner interests in Sunoco LP; on the date hereof and on the Closing Date, (i)
ETP beneficially owns and will own 43,487,668 Sunoco Common Units, free and
clear of all Liens, (ii) the Partnership beneficially owns and will own
2,263,158 Sunoco Common Units, free and clear of all Liens, (iii) Aloha
Petroleum, Ltd., a Hawaii corporation, owns and will own 5,242,113 Sunoco Class
C Units, free and clear of all Liens, (iv) Stripes No. 1009 LLC, a Texas limited
liability company, owns and will own 5,544,140 Sunoco Class C Units, free and
clear of all Liens, and (v) Stripes LLC, a Texas limited liability company, owns
and will own 5,624,527 Sunoco Class C Units, free and clear of all Liens (such
owned Sunoco Common Units and Sunoco Class C Units, the “Owned Sunoco Units”);
all of the Owned Sunoco Units and limited partner interests represented by the
Sunoco Common Units and Sunoco Class C Units have been duly authorized and
validly issued in accordance with the Sunoco Partnership Agreement and are fully
paid (to the extent required under the Sunoco Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).
Section 3.21    Ownership of Subsidiaries. All of the outstanding shares of
capital stock, limited liability company interests and partner interests of each
of the subsidiaries of the Partnership, ETP, Sunoco LP and Sunoco Logistics
Partners, L.P. direct and indirect, have been duly authorized and validly issued
and are fully paid (to the extent required under their respective partnership
agreement, limited liability company agreement or other organizational documents
(together, the “Subsidiary Organizational Documents”)) and non-assessable
(except as such non-assessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act, Sections 17-303, 17-607 and 17-804 of the Delaware LP
Act), or Section 101.206, 153.102 and 153.210 of the Texas Business
Organizations Code.
Section 3.22    No Restrictions on Subsidiaries. None of the Partnership’s
Subsidiaries is, or at the Closing Date will be, prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Partnership, from making any other
distribution on such Subsidiary’s equity securities held directly or indirectly
by the Partnership, from repaying to the Partnership any loans or advances to
such Subsidiary from the Partnership or from transferring any of such
Subsidiary’s properties or assets to the Partnership or any other Subsidiary of
the Partnership, except as set forth in the Existing Indebtedness.
Section 3.23    Authority. Each of the Partnership and the General Partner has
the full limited partnership or limited liability company right, power and
authority, as the case may be,


16



--------------------------------------------------------------------------------





necessary (%6) to execute and deliver this Agreement and, in the case of the
Partnership, to perform its obligations hereunder; and all action required to be
taken for the due and proper authorization, execution and delivery by the
Partnership of this Agreement and the consummation by the Partnership of the
transactions contemplated by such Agreement has been duly and validly taken,
(%6) in the case of the Partnership, to issue, sell and deliver the Purchased
Units and (%6) in the case of the General Partner, to act as the general partner
of the Partnership.
Section 3.24    Authorization, Execution and Delivery of Agreement. This
Agreement has been duly authorized and validly, executed and delivered by or on
behalf of the Partnership and constitutes a valid and legally binding agreement
of the Partnership, enforceable against the Partnership in accordance with its
terms; provided that the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing (collectively, the “Enforceability Exceptions”).
Section 3.25    Authorization, Execution and Delivery of the Registration Rights
Agreement. On the Closing Date, the Registration Rights Agreement will have been
duly authorized and validly executed and delivered by the Partnership and will
be a valid and legally binding agreement of the Partnership, enforceable against
the Partnership in accordance with its terms, provided that the enforceability
thereof may be limited by the Enforceability Exceptions.
Section 3.26    Authorization, Execution, Delivery and Enforceability of Certain
Agreements. Each of the Organizational Agreements of the Partnership and the
General Partner have been duly authorized and validly executed and delivered by
the parties thereto and are valid and legally binding agreements of such parties
thereto, enforceable against the parties thereto in accordance with their
respective terms; provided that, with respect to each such agreement, the
enforceability thereof may be limited by the Enforceability Exceptions.
Section 3.27    Authorization of Common Units. The Common Units to be purchased
by the Purchasers from the Partnership, and the limited partner interests
represented thereby, have been duly authorized for issuance and sale to the
Purchasers pursuant to this Agreement and, when issued and delivered by the
Partnership pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued and fully paid (to the extent required
under the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by Section 17-303, 17-607 or 17-804 of the
Delaware LP Act).
Section 3.28    Purchased Units. On the Closing Date, the Purchased Units shall
have those rights, preferences, privileges and restrictions governing the Common
Units as set forth in the Partnership Agreement.
Section 3.29    Capitalization of the Partnership. As of the date hereof, the
issued and outstanding equity interests of the Partnership consist of (%4)
1,046,962,805 Common Units (of which 5,884,233 consist of restricted units under
the Partnership’s Long-Term Incentive Plan), which are the only limited partner
interests of the Partnership issued and outstanding, and (%4) the


17



--------------------------------------------------------------------------------





General Partner Interest; all of such Common Units have been duly authorized and
validly issued pursuant to the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and non-assessable (except as
such non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).
Section 3.30    No Option or Preemptive Rights of Common Units; No Registration
Rights. Except as (A) provided to the General Partner in the Partnership
Agreement, or (B) contemplated by this Agreement, the Existing Registration
Rights Agreements and the Registration Rights Agreement, there are no options,
warrants, preemptive rights, rights of first refusal or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any equity securities of any of the Partnership Entities, in each case
pursuant to any Organizational Agreement or any other agreement or other
instrument to which any such Partnership Entity is a party or by which any such
Partnership Entity may be bound. Except as contemplated by this Agreement, the
Existing Registration Rights Agreements and the Registration Rights Agreement or
pursuant to the Partnership Agreement, there are no contracts, agreements or
understandings between any of the Partnership and any Person granting such
Person the right to require the Partnership to file a registration statement
under the Securities Act with respect to any equity securities of the
Partnership owned or to be owned by such Person or to require the Partnership to
include such equity securities in the Registration Statement or in any other
registration statement filed by or required to be filed by the Partnership under
the Securities Act. Neither the filing of the Registration Statement pursuant to
the Registration Rights Agreement nor the offering, issuance or sale of the
Purchased Units as contemplated by this Agreement gives rise to any rights for
or relating to the registration of any Common Units or other securities of the
Partnership.
Section 3.31    Absence of Violations, Defaults and Conflicts. None of the
Partnership Entities is (A) in violation of its Organizational Agreements, (B)
in violation, breach or default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a violation or breach of, or
default under, any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which any of the
Partnership Entities is or, on the Closing Date, will be, a party or by which it
or any of them may be bound or to which any of the properties or assets of any
of the Partnership Entities is subject (collectively, “Agreements and
Instruments”), except for any such violations, breaches and defaults that would
not, singly or in the aggregate, result in a Material Adverse Effect, or (C) in
violation of any law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Authority, except for any such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
and the consummation of the transactions contemplated hereby and the
consummation of transactions contemplated thereby do not and will not, whether
with or without the giving of notice or passage of time or both, constitute a
breach or violation of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any Lien upon any properties or
assets of any of the Partnership Entities pursuant to, the Agreements and
Instruments (except for any such violations, breaches, defaults, Repayment
Events or Liens, that would not, singly or in the aggregate, result in a
Material Adverse Effect and other than Liens created pursuant to the Existing
Indebtedness), nor will such action result in (x) any violation of the
provisions of the Organizational Agreements of any of the Partnership Entities
or (y) any violation of any law, statute,


18



--------------------------------------------------------------------------------





rule, regulation, judgment, order, writ or decree of any Governmental Authority,
except in the case of clause (y), for any such violations that would not, singly
or in the aggregate, result in a Material Adverse Effect. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by any of the Partnership Entities.
Section 3.32    No Labor Dispute. No labor dispute with the employees of any of
the Partnership Entities engaged in the business of the Partnership Entities
exists or, to the knowledge of the Partnership Entities, is threatened or
imminent, which, in any case, would result in a Material Adverse Effect.
Section 3.33    Litigation. There are no legal or governmental proceedings
pending to which any of the Partnership Entities is a party or to which any
property or assets of the Partnership Entities is the subject that could
reasonably be expected to have a Material Adverse Effect; and to the knowledge
of the Partnership Entities, no such proceedings are threatened or contemplated
by any Governmental Authority or by others.
Section 3.34    Absence of Further Requirements. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Authority is necessary or required for the
performance by any of the Partnership Entities of its obligations hereunder, in
connection with the offering, issuance or sale of the Purchased Units hereunder
or the consummation of the transactions contemplated by this Agreement, except
such as have been already obtained or as may be required under the Securities
Act, the rules of the NYSE, state securities laws or the rules of Financial
Industry Regulatory Authority, Inc.
Section 3.35    Possession of Licenses and Permits. Each of the Partnership
Entities possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Authorities necessary to conduct the business now operated by them,
except for any failures to possess a Governmental License that would not, singly
or in the aggregate, result in a Material Adverse Effect. Each of the
Partnership Entities is in compliance with the terms and conditions of all
Governmental Licenses, except for any failures to comply that would not, singly
or in the aggregate, result in a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except for any
failures of such Governmental Licenses to be in full force and effect that would
not, singly or in the aggregate, result in a Material Adverse Effect. None of
the Partnership Entities has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.
Section 3.36    Title to Property. The Partnership Entities have good and
marketable title to all real property owned by them and good title to all other
property owned by them, in each case, free and clear of all Liens, except such
as do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Partnership Entities; and all of the leases and subleases
material to the business of the Partnership Entities, considered as one
enterprise, are in full force and effect, and none of the


19



--------------------------------------------------------------------------------





Partnership Entities has any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of any of the Partnership Entities
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of any such Partnership Entity to the continued
possession of the leased or subleased premises under any such lease or sublease.
Section 3.37    Possession of Intellectual Property. The Partnership Entities
own or possess, or can acquire on reasonable terms, adequate patents, patent
rights, licenses, inventions, copyrights, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, and none of the Partnership Entities has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Partnership Entities therein, and
which infringements or conflicts (if the subject of any unfavorable decision,
ruling or finding) or invalidities or inadequacies, singly or in the aggregate,
would result in a Material Adverse Effect.
Section 3.38    Environmental Laws. Except as disclosed in the SEC Reports or
would not, singly or in the aggregate, result in a Material Adverse Effect, (A)
none of the Partnership Entities is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the Release (defined below) or threatened Release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Partnership
Entities have all permits, authorizations and approvals required under any
applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against any of the Partnership Entities and (D) there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Authority, against or affecting any of the
Partnership Entities relating to Hazardous Materials or any Environmental Laws.
The term “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.
Section 3.39    Hazardous Materials. Except as disclosed in the SEC Reports,
there has been no storage, generation, transportation, use, handling, treatment,
Release or threat of Release of Hazardous Materials by, relating to or caused by
any of the Partnership Entities (or, to the knowledge of the Partnership
Entities, any other entity (including any predecessor) for whose acts


20



--------------------------------------------------------------------------------





or omissions any of the Partnership Entities is or could reasonably be expected
to be liable) at, on, under or from any property or facility now or previously
owned, operated or leased by any of the Partnership Entities, or at, on, under
or from any other property or facility, in violation of any Environmental Laws
or in a manner or amount or to a location that could reasonably be expected to
result in any liability under any Environmental Law, except for any violations
or liabilities that would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
Section 3.40    Review of Environmental Laws. In the ordinary course of its
business, the Partnership Entities conduct a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Partnership
Entities, in the course of which they identified and evaluated associated costs
and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Partnership Entities have concluded that such
associated costs and liabilities would not, singly or in the aggregate, have a
Material Adverse Effect, except as disclosed in or contemplated in the SEC
Reports.
Section 3.41    Compliance with ERISA. Except as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (A)
Each employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Partnership or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; (B) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan, excluding transactions effected
pursuant to a statutory or administrative exemption; (C) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
the minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (D) the fair market value of the assets
of each Plan that is subject to Title IV of ERISA (other than a “multiemployer
plan”) exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (E) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; (F) neither the Partnership nor any member
of the Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan,” within
the meaning of Section 4001(a)(3) of ERISA); and (G) there is no pending audit
or investigation by the Internal Revenue Service, the U.S. Department of Labor,
the Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan. Neither of the following
events has occurred or is reasonably likely to occur: (1) an increase in the
aggregate amount of contributions required to be made to all Plans by the
Partnership Entities in the Partnership’s current fiscal year


21



--------------------------------------------------------------------------------





compared to the amount of such contributions made in the Partnership’s most
recently completed fiscal year that is expected to result in a Material Adverse
Effect; or (2) an increase in the Partnership Entities’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Partnership’s most recently completed fiscal year that is expected to
result in a Material Adverse Effect.
Section 3.42    Accounting Controls and Disclosure Controls. The Partnership
maintains effective internal control over financial reporting (as defined under
Rule 13a-15 and 15d-15 under the Exchange Act) and a system of internal
accounting controls sufficient to provide reasonable assurances that (A)
transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (%6) access to assets is permitted only in accordance with
management’s general or specific authorization; (%6) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (C) the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the SEC Reports is accurate. As of the date hereof,
(1) since the end of the Partnership’s most recent audited fiscal year, there
has been (i) no material weakness in the Partnership’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting, and (2) the Partnership is not aware
of any fraud, whether or not material, that involves management or other
employees who have a significant role in the Partnership’s internal control over
financial reporting.
The Partnership maintains an effective system of disclosure controls and
procedures (as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act)
that are designed to ensure that information required to be disclosed by the
Partnership in the reports that it files or submits, or will file or submit,
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, and that all
such information is accumulated and communicated to the Partnership’s
management, including its principal executive officer or officers and principal
financial officer or officers, or persons performing similar functions, as
appropriate, to allow timely decisions regarding disclosure. Such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they are established to the extent required by Rule 13a-15
of the Exchange Act.
Section 3.43    Compliance with Sarbanes-Oxley Act of 2002. There is and has
been no failure on the part of the Partnership or, to the knowledge of the
Partnership, any of the General Partner’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated in
connection therewith or the rules of the NYSE, in each case that are effective
and applicable to the Partnership.
Section 3.44    Tax Returns. Each of the Partnership Entities has filed (or has
obtained extensions with respect to filing) all foreign, federal, state and
local tax returns (including,


22



--------------------------------------------------------------------------------





without limitation, any information returns, statements, forms, filings and
reports) that are required to be filed through the date hereof, except in any
case in which the failure so to file would not, singly or in the aggregate, be
reasonably expected to have a Material Adverse Effect, and has timely paid all
taxes (including, without limitation, any estimated taxes) required to be paid
by it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, other than • those that are
currently being contested in good faith by appropriate actions and for which
adequate reserves have been established or • those which, if not paid, would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and, to the knowledge of the Partnership, no tax deficiencies
have been or could reasonably be expected to be asserted against the Partnership
that could, in the aggregate reasonably be expected to have a Material Adverse
Effect.
Section 3.45    Insurance. The Partnership Entities carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. No Partnership Entity has any reason to
believe that it will not be able (A) to renew its existing insurance coverage as
and when such policies expire or (B) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect. None
of the Partnership Entities has been denied any insurance coverage which it has
sought or for which it has applied.
Section 3.46    Investment Company Act. None of the Partnership Entities is
required, and as of the Closing Date after giving effect to the offer and sale
of the Purchased Units and the application of the proceeds therefrom, none of
the Partnership Entities will be required, to register as an “investment
company” under the Investment Company Act of 1940.
Section 3.47    Absence of Price Manipulation. None of the Partnership Entities
has taken, nor will any of the Partnership Entities take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Partnership to facilitate the sale or resale of the
Purchased Units or a violation of Regulation M under the Exchange Act.
Section 3.48    Foreign Corrupt Practices Act. No Partnership Entity nor, to the
knowledge of the Partnership Entities, any director, officer, agent, employee,
affiliate or other person acting on behalf of or providing services to any
Partnership Entity, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Partnership Entities
and, to the knowledge of the Partnership Entities, their affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies


23



--------------------------------------------------------------------------------





and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.
Section 3.49    Money Laundering Laws. The operations of each of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Authority involving any
of the Partnership Entities with respect to the Money Laundering Laws is pending
or, to the knowledge of the Partnership Entities, threatened.
Section 3.50    OFAC. None of the Partnership Entities nor, to the knowledge of
the Partnership Entities, any director, officer, agent, employee, affiliate,
representative or other person acting on behalf of or providing services to any
Partnership Entity, is a Person currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (OFAC), the United Nations Security Council (UNSC), the European Union,
Her Majesty’s Treasury (HMT), or other relevant sanctions authority
(collectively, “Sanctions”), nor is any Partnership Entity located, organized or
resident in a country or territory that is the subject of Sanctions; and no
Partnership Entity will directly or indirectly use the proceeds of the sale of
the Purchased Units, or lend, contribute or otherwise make available such
proceeds to any subsidiaries, joint venture partners or other Person, to fund
any activities of or business with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.
Section 3.51    No Broker’s Fees. Other than as described in the Placement Agent
Engagement Letters, none of the Partnership Entities or any of their respective
Subsidiaries is a party to any contract, agreement or understanding with any
Person (other than this Agreement) that would give rise to a valid claim against
the Partnership Entities or any Placement Agents for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Purchased Units.
Section 3.52    No Registration. Assuming the accuracy of the representations
and warranties of each Purchaser contained in Section 4.6 and Section 4.7, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.
Section 3.53    Periodic Reports. The SEC Reports have been filed with the
Commission on a timely basis. The SEC Reports, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent


24



--------------------------------------------------------------------------------





corrected by a subsequent SEC Report) (A) did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (B) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be.
Section 3.54    No Integration. The Partnership has not sold or issued any
securities that would be integrated with the offering and sale of the Purchased
Units contemplated by this Agreement pursuant to the Securities Act, the rules
and regulations thereunder or the interpretations thereof by the Commission.
Section 3.55    NYSE Listing of Purchased Units. As of the Closing Date, the
Purchased Units will be approved for listing, subject to official notice of
issuance and evidence of satisfactory distribution, on the NYSE.
Section 3.56    MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under Section 7704(d) of
the Code.
Section 3.57    Placement Agent Reliance. The Partnership acknowledges that each
of the Placement Agents may rely upon the representations and warranties made by
the Partnership to each Purchaser in this Agreement.
Section 3.58    No Side Agreements. Except as set forth on Schedule D, there are
no agreements by, among or between any of the Partnership Entities, on the one
hand, and any Purchaser or any of their Affiliates, on the other hand, with
respect to the transactions contemplated hereby other than the Operative
Documents or the Placement Agent Engagement Letters, nor promises or inducements
for future transactions between or among any of such parties.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:
Section 4.1    Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its properties
and to conduct its business as currently conducted, except where the failure to
have such power or authority would not prevent the consummation of the
transactions contemplated by this Agreement and the Registration Rights
Agreement.
Section 4.2    Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and


25



--------------------------------------------------------------------------------





perform its obligations under this Agreement and the Registration Rights
Agreement and to consummate the transactions contemplated thereby, and the
execution, delivery and performance by such Purchaser of this Agreement and the
Registration Rights Agreement has been duly authorized by all necessary action
on the part of such Purchaser; and this Agreement and the Registration Rights
Agreement constitute the legal, valid and binding obligations of such Purchaser,
enforceable in accordance with their terms, subject to the Enforceability
Exceptions.
Section 4.3    No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (A) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject, (B)
conflict with or result in any violation of the provisions of the organizational
documents of such Purchaser, or (C) violate any statute, order, rule or
regulation of any court or governmental agency or body having jurisdiction over
such Purchaser or the property or assets of such Purchaser, except in the cases
of clauses (A) and (C), for such conflicts, breaches, violations or defaults as
would not prevent the consummation of the transactions contemplated by this
Agreement and the Registration Rights Agreement.
Section 4.4    Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.
Section 4.5    No Side Agreements. Except as set forth on Schedule D, there are
no other agreements by, among or between such Purchaser and any of its
Affiliates, on the one hand, and the Partnership or any of its Affiliates, on
the other hand, with respect to the transactions contemplated hereby other than
the Operative Documents nor promises or inducements for future transactions
between or among any of such parties.
Section 4.6    Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities Laws or under
an exemption from such registration available thereunder (including, if
available, Rule 144 promulgated thereunder). If such Purchaser


26



--------------------------------------------------------------------------------





should in the future decide to dispose of any of the Purchased Units, such
Purchaser understands and agrees (A) that it may do so only (i) in compliance
with the Securities Act and applicable state securities Law, as then in effect,
or pursuant to an exemption therefrom or (ii) in the manner contemplated by any
registration statement pursuant to which such securities are being offered, and
(B) that stop-transfer instructions to that effect will be in effect with
respect to such securities. Notwithstanding the foregoing, each Purchaser may at
any time enter into one or more over-the-counter transactions with respect to
such Purchaser’s Purchased Units with a third party, provided that such
transactions referencing the Common Units are exempt from registration under the
Securities Act.
Section 4.7    Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (A) it is an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
promulgated by the Commission pursuant to the Securities Act, (B) an
“Institutional Account” as defined in the Financial Industry Regulatory
Authority (“FINRA”) Rule 4512(c), and (C) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments in private equity transactions and in business and
financial matters generally so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment. Such Purchaser represents that it has
determined based on its own independent review and such professional advice as
it deems appropriate that its purchase of the Purchased Units and participation
in the transactions set forth hereunder (i) are fully consistent with its
financial needs, objectives and condition, (ii) comply and are fully consistent
with all investment policies, guidelines and other restrictions applicable to
such Purchaser and (iii) are a fit, proper and suitable investment for such
Purchaser, notwithstanding the substantial risks inherent in investing or
holding the Purchased Units.
Section 4.8    Restricted Securities. Such Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may not be resold absent registration
under the Securities Act or an exemption therefrom. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.
Section 4.9    Legend. Such Purchaser understands that the book entry evidencing
the Purchased Units will bear the following legend: “These securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”). These securities may not be sold or offered for sale except pursuant to
an effective registration statement under the Securities Act or pursuant to an
exemption from registration thereunder, in each case in accordance with all
applicable securities laws of the states or other jurisdictions, and in the case
of a transaction exempt from registration, such securities may only be
transferred if the transfer agent for such securities has received documentation
satisfactory to it that such transaction does not require registration under the
Securities Act.”


27



--------------------------------------------------------------------------------





Section 4.10    Partnership Information. Such Purchaser acknowledges and agrees
that the Partnership has provided or made available to such Purchaser (through
EDGAR, the Partnership’s website or otherwise) all SEC Reports, as well as all
press releases or investor presentations issued by the Partnership through the
date of this Agreement that are included in a filing by the Partnership on Form
8-K or clearly posted on the Partnership’s website. Such Purchaser also
acknowledges and agrees that it has (i) had the opportunity to ask questions of
and receive answers from the Partnership directly, and (ii) conducted and
completed its own independent due diligence with respect to the transactions
described hereunder.
Section 4.11    Placement Agent Reliance. Such Purchaser agrees that each of the
Placement Agents may rely upon the representations and warranties made by such
Purchaser to the Partnership in this Agreement. In addition, such Purchaser
acknowledges and agrees that (i) each of the Placement Agents is acting solely
as a placement agent in connection with the private placement by the Partnership
of the Common Units contemplated hereunder and is not acting as an underwriter
or in any other capacity and is not and shall not be construed as a fiduciary
for any Purchaser, the Partnership or any other person or entity in connection
with the transactions set forth hereunder, (ii) none of the Placement Agents has
made and will not make any representations, declarations or warranties, whether
express or implied, of any kind or character and has not provided any advice or
recommendation to such Purchaser regarding the Partnership or its offering of
the Common Units; (iii) such Purchaser, in making its investment decision with
respect to whether to invest in the Common Units offered by the Partnership
hereunder has relied on its own analysis and decision, and has not relied on any
of the Placement Agents or their respective representatives for any purpose; and
(iv) none of the Placement Agents has offered to sell, or solicited an offer to
buy, any of the Common Units, which such Purchaser proposes to acquire from the
Partnership. Such Purchaser further acknowledges and agrees that (A) except for
the representations, warranties and agreements of the Partnership expressly set
forth in the Purchase Agreement, such Purchaser is relying exclusively on its
own sources of information, investment analysis and due diligence (including
professional advice such Purchaser deems appropriate) with respect to the
Purchased Units, the transactions contemplated hereunder and the business,
condition (financial and otherwise), management, operations, properties and
prospects of the Partnership, including but not limited to all business, legal,
regulatory, accounting, credit and tax matters, (B) none of the Placement Agents
will have responsibility with respect to (i) any representations, warranties or
agreements made by any person or entity under or in connection with the
transactions contemplated hereunder or any of the documents furnished pursuant
thereto or in connection therewith, or the execution, legality, validity or
enforceability (with respect to any person) or any thereof, or (ii) the
business, affairs, financial condition, operations, properties or prospects of,
or any other matter concerning the Partnership or the transactions contemplated
hereunder, and (C) none of the Placement Agents shall have any liability or
obligation (including without limitation, for or with respect to any losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses or disbursements incurred by such Purchaser, the Partnership or any
other person or entity), whether in contract, tort or otherwise, to such
Purchaser, or to any person claiming through such Purchaser, in respect of the
transactions contemplated hereunder.
Section 4.12    Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it between (i) the time it
first began discussions


28



--------------------------------------------------------------------------------





with the Partnership or the Placement Agents about the transactions contemplated
by this Agreement and (ii) the Closing; provided, however, subject to such
Purchaser’s compliance with its obligations under the U.S. federal securities
laws and its internal policies, the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser; provided, further, that subject to such Purchaser’s compliance with
its obligations under the U.S. federal securities laws and its internal
policies: • such Purchaser, for purposes hereof, shall not be deemed to include
any employees, subsidiaries or Affiliates that are effectively walled off by
appropriate “Chinese Wall” information barriers approved by such Purchaser’s
legal or compliance department (and thus have not been privy to any information
concerning this transaction) (a “Walled Off Person”) and • the foregoing
representations in this paragraph shall not apply to any transaction by or on
behalf of such Purchaser that was effected by a Walled Off Person in the
ordinary course of trading without the advice or participation of such Purchaser
or receipt of confidential or other information regarding this transaction
provided by such Purchaser to such entity.
ARTICLE V
COVENANTS
Section 5.1    Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all Governmental Licenses that may be necessary
or, in the reasonable opinion of the other parties, as the case may be,
advisable for the consummation of the transactions contemplated by the Operative
Documents. The Partnership shall promptly and accurately respond, and shall use
its commercially reasonable efforts to cause its transfer agent to respond, to
reasonable requests for information (which is otherwise not publicly available)
made by a Purchaser or its auditors relating to the actual holdings of such
Purchaser or its accounts; provided, that the Partnership shall not be obligated
to provide any such information that could reasonably result in a violation of
applicable Law or conflict with the Partnership’s insider trading policy or a
confidentiality obligation of the Partnership. The Partnership shall use its
commercially reasonable efforts to cause its transfer agent to reasonably
cooperate with each Purchaser to ensure that the Purchased Units are validly and
effectively issued to such Purchaser and that such Purchaser’s ownership of the
Purchased Units following the Closing is accurately reflected on the appropriate
books and records of the Partnership’s transfer agent.
Section 5.2    Other Actions. The Partnership shall file prior to the Closing a
supplemental listing application with the NYSE to list the Purchased Units.
Section 5.3    Expenses . The Partnership shall pay up to $75,000 of legal fees
of Baker Botts L.L.P., counsel to the Purchasers, incurred in connection with
the negotiation, execution, delivery and performance of this Agreement and
Registration Rights Agreement and the transactions contemplated hereby and
thereby, provided that any request for such payment is accompanied by a
satisfactory written invoice for such expenses. If any action at law or equity
is necessary to enforce


29



--------------------------------------------------------------------------------





or interpret the terms of any Operative Document, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such Party may be entitled.
Section 5.4    Use of Proceeds. The Partnership shall use the net proceeds from
the sale of the Purchased Units (after the payment of all related fees and
expenses, including commissions and reimbursement of expenses to the Placement
Agents) to (i) fund the purchase by the Partnership from ETP a certain number of
common units representing limited partner interests in ETP and/or (ii) repay
borrowings outstanding under the Revolving Credit Facility.

ARTICLE VI
INDEMNIFICATION
Section 6.1    Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, the “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of the survival period for such representations or warranties; and
provided, further, that none of the Purchaser Related Parties shall be entitled
to recover special, consequential (including lost profits) or punitive damages.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification above.
Section 6.2    Indemnification by Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided, further, that none of the
Partnership Related Parties


30



--------------------------------------------------------------------------------





shall be entitled to recover special, consequential (including lost profits or
diminution in value) or punitive damages.
Section 6.3    Indemnification Procedure. Promptly after receipt by an
indemnified party under this Article VI of notice of any claim or the
commencement of any action, the indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under this Article VI,
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have under Sections
6.1 or 6.2 of this Article VI except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights and defenses) by such
failure and, provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Article VI. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Article VI for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Article VI if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or


31



--------------------------------------------------------------------------------





liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Sections 6.1 and 6.2 hereof, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party's
entitlement to such reimbursement prior to the date of such settlement.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Certain Special Allocations of Book and Taxable Income. The
initial Capital Account balance attributable to a Purchased Unit shall equal the
Common Unit Price. To the extent that the initial Capital Account balance
attributable to a Purchased Unit differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchasers so that the Per Unit Capital Amount with respect to their
Purchased Units is equal to the Per Unit Capital Amount with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocation will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (i) an event described in Section 5.6(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units
or (ii) the transfer of Purchased Units to a Person that is not an Affiliate of
the Purchaser, in which case, such allocation shall be made only with respect to
the Purchased Units so transferred. To the maximum extent permissible under the
Partnership Agreement or under applicable law, a special allocation resulting
from clause (i) will be made through allocations of Unrealized Gain.
Section 7.2    Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any party has an obligation under the Operative Documents, the expense
of complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by any Purchaser, such action shall be in such Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in the
Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.


32



--------------------------------------------------------------------------------





Section 7.3    Survival of Provisions. The representations and warranties set
forth in Sections 3.5, 3.7, 3.23, 3.24, 3.25, 3.26, 3.27, 3.28, 3.29, 3.50,
3.51, and 3.56 shall survive indefinitely, and the other representations and
warranties set forth herein shall survive for a period of twelve months
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or any Purchaser. The covenants made in this Agreement shall
survive the Closing of the transactions described herein and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor and repayment, conversion, exercise or repurchase
thereof. All indemnification obligations of the Partnership and the Purchasers
pursuant to this Agreement and the provisions of Article VI shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the parties, regardless of any purported general
termination of this Agreement.
Section 7.4    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure by the Partnership from the terms of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.
Section 7.5    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
(b)    Assignment of Rights. Each Purchaser may assign all or any portion of its
rights and obligations under this Agreement without the consent of the
Partnership to any Affiliate of such Purchaser. Except as expressly permitted by
this Section 7.5(b), such rights and obligations may not otherwise be
transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.


33



--------------------------------------------------------------------------------





Section 7.6    Confidentiality. Notwithstanding anything herein to the contrary,
to the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.
Section 7.7    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:
(a)    If to any Purchaser, to the respective address listed on Schedule A to
the Registration Rights Agreement; and
(b)    If to the Partnership:
Energy Transfer Equity, L.P.
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attention: Chief Financial Officer


with a copy to:

Latham & Watkins LLP
811 Main Street
Suite 3700
Houston, Texas 77002
Attention: William N. Finnegan IV
Facsimile: (713) 546-5401


or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 7.8    Removal of Legend. Upon request of a Purchaser or its permitted
assigns (the “Requesting Party”), the Partnership, at its sole cost, shall
remove the legend described in Section 4.9 (or instruct its transfer agent to so
remove such legend) from the certificates evidencing Purchased Units or
book-entry account maintained by the transfer agent issued and sold to such
Purchaser pursuant to this Agreement if (A) such Purchased Units are sold
pursuant to an effective registration statement under the Securities Act, (B)
such Purchased Units are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Partnership), or (C) such Purchased Units
are eligible for sale under Rule 144, without the requirement for the
Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner of sale restrictions. In connection with the
request to remove the legend from Purchased Units pursuant to clause (B) of the
first


34



--------------------------------------------------------------------------------





sentence of this Section 7.8, the Requesting Party or its broker shall deliver
to the transfer agent and the Partnership a customary broker representation
letter providing to the transfer agent and the Partnership any information the
Partnership deems reasonably necessary to determine that the sale of the
Purchased Units is made in compliance with Rule 144, including, as may be
appropriate, a certification that the Requesting Party is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. In connection with the request to remove the legend from Purchased Units
pursuant to clause (C) of the first sentence of this Section 7.8, the Requesting
Party shall provide to the Partnership any information the Partnership deems
reasonably necessary to determine that the legend is no longer required under
the Securities Act or applicable state laws, including a certification that the
holder is not an Affiliate of the Partnership (and a covenant to inform the
Partnership if it should thereafter become an Affiliate and to consent to
exchange its certificates for certificates bearing an appropriate restrictive
legend) and regarding the length of time the Purchased Units have been held.
Section 7.9    Entire Agreement. This Agreement, the other Operative Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Partnership or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.
Section 7.10    Governing Law. This Agreement including all issues and questions
concerning its application, construction, validity, interpretation and
enforcement, shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflict of laws principles (other than
Section 5-1401 of the General Obligations Law).
Section 7.11    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
Section 7.12    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any Purchaser (with respect
to such Purchaser only), upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement.


35



--------------------------------------------------------------------------------





(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
(ii)    if the Closing shall not have occurred by January 19, 2017.
(c)    In the event of the termination of this Agreement as provided in this
Section 7.12, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Section 5.3 and Article VI of this Agreement.
Section 7.13    Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.
Section 7.14    Other Relationships. Each of the Purchasers acknowledges and
agrees that (i) the Placement Agents and certain of their respective affiliates
are full service financial institutions engaged in various activities, which may
include securities trading, commercial and investment banking, financial
advisory, investment management, investment research, principal investment,
hedging, financing and brokerage activities, and have, from time to time,
performed, and may in the future perform, various commercial and investment
banking and financial advisory services for the Partnership and its affiliates,
for which they received or may in the future receive customary fees and
expenses, and (ii) affiliates of each of the Placement Agents are lenders and
agents under the Partnership’s or its affiliates’ (including ETP) bank credit
facilities, and may directly or indirectly receive their respective share of any
repayment by the Partnership or ETP of their respective outstanding credit
facilities from the proceeds of this transaction.
[Signature pages follow.]




36



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
ENERGY TRANSFER EQUITY, L.P.


By:     LE GP, LLC,
its General Partner


By:    /s/ Thomas E. Long    
Name: Thomas E. Long
Title:    Group Chief Financial Officer
AT MLP FUND, LLC
By:
/s/ Adam Karpf    
Name:    Adam Karpf
Title:    Managing Director

Goldman Sachs MLP Energy Infrastructure Fund
By: Goldman Sachs Asset Management, L.P., its Investment Adviser
By:
/s/ Ganesh Jois    
Name:    Ganesh Jois
Title:    Managing Director

Goldman Sachs MLP and Energy Renaissance Fund
By: Goldman Sachs Asset Management, L.P., its Investment Adviser
By:     /s/ Ganesh Jois    
Name:    Ganesh Jois
Title:    Managing Director
Goldman Sachs MLP Income Opportunities Fund
By: Goldman Sachs Asset Management, L.P., its Investment Adviser
By:
/s/ Ganesh Jois    
Name:    Ganesh Jois
Title:    Managing Director





Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







PURCHASERS

BROOKFIELD GLOBAL INFRASTRUCTURE SECURITIES INCOME FUND; BROOKFIELD GLOBAL
LISTED INFRASTRUCTURE FUND; BROOKFIELD GLOBAL LISTED INFRASTRUCTURE MASTER FUND
LP; BROOKFIELD GLOBAL LISTED INFRASTRUCTURE INCOME FUND INC.; JNL/BROOKFIELD
GLOBAL INFRASTRUCTURE AND MLP FUND; BROOKFIELD GLOBAL LISTED INFRASTRUCTURE LONG
SHORT UCITS FUND; BROOKFIELD GLOBAL LISTED INFRASTRUCTURE UCITS FUND;
SANOFI-AVENTIS US PENSION TRUST
By: BROOKFIELD INVESTMENT MANAGEMENT INC., on behalf of and solely as investment
advisor to the Purchasers listed above


By: /s/ Seth Gelman    
Name:    Seth Gelman
Title:    Chief Compliance Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





HARTZ CAPITAL INVESTMENTS, LLC
BY: HARTZ CAPITAL, INC., ITS MANAGER
By:
/s/ Ronald J. Bangs    
Name:    Ronald J. Bangs
Title:    Chief Operating Officer

CITIBANK, N.A.
By:
/s/ Daniel P. Breen    
Name:    Daniel P. Breen
Title:    Vice President



SIG STRATEGIC INVESTMENTS, LLLP
c/o Heights Capital Management Inc; its authorized agent
By:
/s/ Martin Kobinger    
Name:    Martin Kobinger
Title:    Investment Manager



COHEN & STEERS MLP INCOME AND ENERGY OPPORTUNITY FUND, INC.
By:
/s/ Tina M. Payne    
Name:    Tina M. Payne
Title:    Secretary



Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





THE CUSHING MLP OPPORTUNITY FUND, LP
By:
Cushing Asset Management, LP, its general partner

By:
Swank Capital, LLC, its general partner

By:
/s/ Jerry V. Swank    
Name:    Jerry V. Swank
Title:    Managing Member

THE CUSHING FUND, LP
By:
Cushing Asset Management, LP, its general partner

By:
Swank Capital, LLC, its general partner

By:
/s/ Jerry V. Swank    
Name:    Jerry V. Swank
Title:    Managing Member

CUSHING MLP TOTAL RETURN FUND
By:
Cushing Asset Management, LP, its general partner

By:
Swank Capital, LLC, its general partner

By:
/s/ Jerry V. Swank    
Name:    Jerry V. Swank
Title:    Managing Member





Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





HITE HEDGE LP
By:
/s/ James Jampel    
Name:    James Jampel
Title:    President

HITE HEDGE QP LP
By:
/s/ James Jampel    
Name:    James Jampel
Title:    President

HITE MLP LP
By:
/s/ James Jampel    
Name:    James Jampel
Title:    President

HITE MLP ADVANTAGE LP
By:
/s/ James Jampel    
Name:    James Jampel
Title:    President



Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





MTP ENERGY MASTER FUND LTD
By:
MTP Energy Management LLC, as investment advisor

By:
Magnetar Financial LLC, as sole member

By:
/s/ Ben Paull    
Name:    Ben Paull
Title:    Chief Financial Officer



MAGNETAR CAPITAL FUND II LP
By
Magnetar Financial LLC, its general partner

By:
/s/ Ben Paull    
Name:    Ben Paull
Title:    Chief Financial Officer

OZ DOMESTIC PARTNERS, L.P.
By:
OZ Advisors LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





OZ DOMESTIC PARTNERS II, L.P.
By:
OZ Advisors LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


OZ OFFSHORE ATN INVESTORS I, LLC
By:
OZ Overseas Fund, Ltd., its Member

By:
OZ Management LP, its Investment Manager

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





OZ OFFSHORE ATN INVESTORS II, LLC
By:
OZ Overseas Intermediate Fund II, Ltd., its Member

By:
OZ Advisors II LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer
 
OZ GLOBAL SPECIAL INVESTMENTS, L.P.
By:
OZ Advisors LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer
 


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





OZ GLOBAL EQUITY OPPORTUNITIES DOMESTIC PARTNERS, L.P.
By:
OZ Management II LP, its Investment Manager

By:
Och-Ziff Holding II LLC, its General Partner

By:
OZ Management LP, its Member

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


OZ OFFSHORE ATN INVESTORS VI, LLC
By:
OZ Global Equity Opportunities Overseas Intermediate Fund, L.P., its Member

By:
OZ Advisors II LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





OZ ENHANCED DOMESTIC PARTNERS, L.P.
By:
OZ Advisors LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


OZ OFFSHORE ATN INVESTORS V, LLC
By:
OZ Enhanced Overseas Intermediate Fund, L.P., its Member

By:
OZ Advisors II LP, its General Partner

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Chen
Title:    Chief Operating Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





OZFT HOLDINGS, LLC
By:
Gordel Capital Limited, its Member

By:
OZ Management LP, its Investment Manager

By:
Och-Ziff Holding Corporation, its General Partner

By: /s/ Wayne Cohen    
Name:    Wayne Cohen
Title:    Chief Operating Officer


Salient MLP Fund, L.P.
By:
Salient Capital Advisors, LLC Its Investment Manager

By: /s/ Gregory A. Reid    
Name:    Gregory A. Reid
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





Salient MLP & Midstream Income Fund, L.P.
By:
Salient Capital Advisors, LLC Its Investment Manager

By: /s/ Gregory A. Reid    
Name:    Gregory A. Reid
Title:    Managing Director


Salient MLP & Energy Infrastructure Fund
By:
Salient Capital Advisors, LLC Its Investment Manager

By: /s/ Gregory A. Reid    
Name:    Gregory A. Reid
Title:    Managing Director




Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





TORTOISE DIRECT OPPORTUNITIES FUND, LP
By:
TORTOISE DIRECT OPPORTUNITIES GP LLC, its General Partner

By: /s/ Kyle Krueger    
Name:    Kyle Krueger
Title:    Director


TORTOISE ENERGY INFRASTRUCTURE CORP.
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By: /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


TORTOISE MLP FUND, INC.
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By: /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





TORTOISE ENERGY INDEPENDENCE FUND, INC.
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By:    /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


TORTOISE MLP & PIPELINE FUND
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By:    /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


TORTOISE VIP MLP & PIPELINE PORTFOLIO
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By:    /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





TORTOISE PIPELINE & ENERGY FUND, INC.
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By:    /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC.
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By:    /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


TEXAS MUTUAL INSURANCE COMPANY
By:
TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser

By:    /s/ Brian Kessens    
Name:    Brian Kessens
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





ZP ENERGY FUND, L.P.
By    ZP Energy GP, LC its general partner
By:    /s/ Stuart J. Zimmer    
Name:    Stuart J. Zimmer
Title:    Managing Member




Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------






Schedule A –
List of Purchasers and Commitment Amounts
Purchaser
Purchased Units
Commitment Amount
AT MLP Fund, LLC
2,222,000


$39,996,000.00


Goldman Sachs MLP Energy Infrastructure Fund
579,085


$10,423,530.00


Goldman Sachs MLP and Energy Renaissance Fund
459,957


$8,279,226.00


Goldman Sachs MLP Income Opportunities Fund
349,758


$6,295,644.00


Brookfield Global Infrastructure Securities Income Fund
85,100


$1,531,800.00


Brookfield Global Listed Infrastructure Fund
141,000


$2,538,000.00


Brookfield Global Listed Infrastructure Master Fund LP
184,700


$3,324,600.00


Brookfield Global Listed Infrastructure Income Fund Inc.
151,100


$2,719,800.00


JNL/Brookfield Global Infrastructure and MLP Fund
504,600


$9,082,800.00


Brookfield Global Listed Infrastructure Long Short UCITS Fund
21,700


$390,600.00


Brookfield Global Listed Infrastructure UCITS Fund
354,300


$6,377,400.00


Sanofi-Aventis US Pension Trust
29,500


$531,000.00


Hartz Capital Investments, LLC
224,369


$4,038,642.00


Citibank, N.A.
8,588,556


$154,594,008.00


SIG Strategic Investments, LLLP
3,000,000


$54,000,000.00


Cohen & Steers MLP Income and Energy Opportunity Fund, Inc.
277,700


$4,998,600.00


The Cushing MLP Opportunity Fund, LP
238,000


$4,284,000.00


The Cushing Fund, LP
158,000


$2,844,000.00


Cushing MLP Total Return Fund
50,000


$900,000.00


HITE Hedge LP
342,700


$6,168,600.00


HITE Hedge QP LP
255,600


$4,600,800.00


HITE MLP LP
237,400


$4,273,200.00


HITE MLP Advantage LP
164,300


$2,957,400.00


MTP Energy Master Fund LTD
5,377,723


$96,799,014.00


Magnetar Capital Fund II LP
177,777


$3,199,986.00


OZ Domestic Partners, L.P.
126,539


$2,277,702.00


OZ Domestic Partners II, L.P.
941,741


$16,951,338.00


OZ Offshore ATN Investors I, LLC
190,349


$3,426,282.00


OZ Offshore ATN Investors II, LLC
1,445,192


$26,013,456.00


OZ Global Special Investments, L.P.
9,354


$168,372.00


OZ Global Equity Opportunities Domestic Partners, L.P.
830


$14,940.00





Schedule A to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





Purchaser
Purchased Units
Commitment Amount
OZ Offshore ATN Investors VI, LLC
2,605


$46,890.00


OZ Enhanced Domestic Partners, L.P.
63,613


$1,145,034.00


OZ Offshore ATN Investors V, LLC
135,739


$2,443,302.00


OZFT Holdings, LLC
84,038


$1,512,684.00


Salient MLP Fund L.P.
313,566


$5,644,188


Salient MLP & Midstream Income Fund, L.P.
75,115


$1,352,070


Salient MLP & Energy Infrastructure Fund
222,319


$4,001,742


Tortoise Direct Opportunities Fund, LP
1,067,849


$19,221,282.00


Tortoise Energy Infrastructure Corp.
1,509,636


$27,173,448.00


Tortoise MLP Fund, Inc.
888,564


$15,994,152.00


Tortoise Energy Independence Fund, Inc.
44,365


$798,570.00


Tortoise MLP & Pipeline Fund
383,701


$6,906,618.00


Tortoise VIP MLP & Pipeline Portfolio
972


$17,496.00


Tortoise Pipeline & Energy Fund, Inc.
43,645


$785,610.00


Tortoise Power and Energy Infrastructure Fund, Inc.
30,902


$556,236.00


Texas Mutual Insurance Company
166,666


$2,999,988.00


ZP Energy Fund, L.P.
300,000


$5,400,000.00


Total
32,222,225


$580,000,050.00











Schedule A to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------






Schedule B List of Jurisdictions of Organization and Foreign Qualification


Entity
Jurisdiction of
Organization
Jurisdiction(s) of
Foreign Qualification
Energy Transfer Equity, LP
Delaware
Missouri
LE GP, LLC
Delaware
None
Energy Transfer Partners, L.P.
Delaware
Kansas
Kentucky
Louisiana
New York
Oklahoma
Pennsylvania
Texas
West Virginia
La Grange Acquisition, L.P.
Texas
Arizona
Arkansas
California
Colorado
Georgia
Kansas
Louisiana
Mississippi
New Mexico
Ohio
Oklahoma
Pennsylvania
Tennessee
Utah
West Virginia
Heritage ETC, L.P.
Delaware
Oklahoma
Energy Transfer Interstate Holdings, LLC
Delaware
Arizona
Arkansas
Colorado
Louisiana
Mississippi
New Mexico
Texas
ETC Texas Pipeline, Ltd.
Texas
 
ETC Tiger Pipeline, LLC
Delaware
Arkansas
Louisiana
Texas


Lone Star NGL LLC
Delaware
Texas


Lone Star NGL Pipeline LP
Delaware
New Mexico
Texas
Lone Star NGL Asset Holdings LLC
Delaware
None
Lone Star NGL Asset Holdings II LLC
Delaware
Texas
ETP Holdco Corporation
Delaware
None



Schedule B to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





Sunoco, Inc. (R&M)
Pennsylvania
Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
District Of Columbia
Florida
Georgia
Hawaii
Idaho
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maine
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Hampshire
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Puerto Rico
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Vermont
Virginia
Washington
West Virginia
Wyoming
Mascot, Inc. (MA)
Massachusetts
None
Sunoco Logistics Partners, L.P.
Delaware
Pennsylvania
Sunoco Logistics Partners Operations, L.P.
Delaware
Montana
New York
Pennsylvania



Schedule B to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





Sunoco Pipeline L.P.
Texas
Louisiana
Massachusetts
Michigan
New Jersey
New Mexico
New York
North Dakota
Ohio
Oklahoma
Pennsylvania
West Virginia
Sunoco Partners Marketing & Terminal L.P.
Texas
Alabama
Arizona
Arkansas
California
Colorado
Connecticut
Florida
Georgia
Illinois
Indiana
Kansas
Kentucky
Louisiana
Maryland
Massachusetts
Michigan
Mississippi
Montana
Nebraska
Nevada
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Pennsylvania
South Carolina
Tennessee
Utah
Virginia
Washington
West Virginia
Wyoming
Regency Gas Services LP
Delaware
Louisiana
Texas
ETC Field Services LLC
Delaware
Colorado
Kansas
Louisiana
New Mexico
Oklahoma
Texas
Lone Star NGL Fractionators LLC
Delaware
Texas



Schedule B to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





ET Rover Pipeline LLC
Delaware
Michigan
Ohio
Pennsylvania
West Virginia



Schedule B to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------






Schedule C Material Subsidiaries of the Partnership
Entity
Jurisdiction in which registered
Energy Transfer Partners, L.P.
Delaware
La Grange Acquisition, L.P.
Texas
Heritage ETC, L.P.
Delaware
Energy Transfer Interstate Holdings, LLC
Delaware
ETC Texas Pipeline, Ltd.
Texas
ETC Tiger Pipeline, LLC
Delaware
Lone Star NGL LLC
Delaware
Lone Star NGL Pipeline LP
Delaware
Lone Star NGL Asset Holdings LLC
Delaware
Lone Star NGL Asset Holdings II LLC
Delaware
ETP Holdco Corporation
Delaware
Sunoco (R&M) LLC
Pennsylvania
Mascot, Inc. (MA)
Massachusetts
Sunoco Logistics Partners, L.P.
Delaware
Sunoco Logistics Partners Operations, L.P.
Delaware
Sunoco Pipeline L.P.
Texas
Sunoco Partners Marketing & Terminal L.P.
Texas
Regency Gas Services LP
Delaware
ETC Field Services LLC
Delaware
Lone Star NGL Fractionators LLC
Delaware
ET Rover Pipeline LLC
Delaware



















Schedule C to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------






Schedule D Certain Agreements


1. Binding Offer to Purchase ETP Series A Cumulative Convertible Preferred
Units, dated January 6, 2017, among Energy Transfer Partners, L.P. (“ETP”), on
the one hand, and MTP Energy Master Fund Ltd. (“Fund I”), Magnetar Capital Fund
II LP (“Fund II”) and MTP Energy Infrastructure Finance Special Fund, LLC (“Fund
III” and together with Fund I and Fund II, “Funds”), regarding ETP’s offer to
purchase the Funds’ aggregate ETP Series A Cumulative Convertible Preferred
Units




Schedule D to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------


EXHIBIT A






Exhibit A – Form of Registration Rights Agreement
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [____], 2017, by and among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Partnership”), and each of the Persons set forth on
Schedule A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of [______], 2017, by and among the Partnership and
the Purchasers (the “Common Unit Purchase Agreement”); and
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Common Unit Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Common Unit Purchase Agreement. The terms
set forth below are used herein as so defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
“General Partner” means LE GP, LLC, a Delaware limited liability company.




HOU:3750191.8

--------------------------------------------------------------------------------





 
“Holder” means the record holder of any Registrable Securities.
“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
“In-Kind LD Amount” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
the product of (i) the Common Unit Price multiplied by (ii) the number of
Purchased Units purchased by such Purchaser that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act.
“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.
“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.
“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means (i) the Common Units to be acquired by the
Purchasers pursuant to the Common Unit Purchase Agreement and (ii) any Common
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this
Agreement, and also includes any type of interest issued to the Holders pursuant
to Section 3.04.
“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.





--------------------------------------------------------------------------------





“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.
“Threshold Amount” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
(excluding transfers or assignments by a Holder to an Affiliate) pursuant to any
section of Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act; (c) when such Registrable
Security is held by the Partnership or one of its subsidiaries or Affiliates;
provided, however, that none of the Purchasers or their Affiliates shall be
considered Affiliates of the Partnership; (d) when such Registrable Security has
been sold or disposed of in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 2.11 hereof or (e) when such Registrable Security
becomes eligible for resale without restriction and without the need for current
public information pursuant to any section of Rule 144 (or any successor or
similar provision adopted by the Commission then in effect) under the Securities
Act.
ARTICLE II
REGISTRATION RIGHTS
Section 2.01 Registration.
(a) Effectiveness Deadline. Following the date hereof, but no later than 30 days
following the Closing Date, the Partnership shall prepare and file a
registration statement under the Securities Act to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by Rule
415 (or any similar provision then in effect) under the Securities Act with
respect to all of the Registrable Securities (the “Registration Statement”). The
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form or forms of the Commission as shall be selected by
the Partnership so long as it permits the continuous offering of the Registrable
Securities pursuant to Rule 415 (or any successor or similar provision adopted
by the Commission then in effect) under the Securities Act at then-prevailing
market prices. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement to become effective on or as soon as
practicable after the filing thereof. Any Registration Statement shall provide
for the resale pursuant to any method or combination of methods legally
available to,





--------------------------------------------------------------------------------





and requested by, the Holders of any and all Registrable Securities covered by
such Registration Statement. The Partnership shall use its commercially
reasonable efforts to cause the Registration Statement filed pursuant to this
Section 2.01(a) to be effective, supplemented and amended to the extent
necessary to ensure that it is available for the resale of all Registrable
Securities by the Holders until all Registrable Securities covered by such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Registration Statement when effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement or documents incorporated therein by reference, in
the light of the circumstances under which a statement is made). As soon as
practicable following the date that the Registration Statement becomes
effective, but in any event within two (2) Business Days of such date, the
Partnership shall provide the Holders with written notice of the effectiveness
of the Registration Statement.
(b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective by the Commission within, (i) in the
case of a “no review” of the Registration Statement by the Commission, 60 days
after the Closing Date, or (ii) in the case of “limited” or “full” review of the
Registration Statement by the Commission, 90 days after the Closing Date (such
date, the “Target Effective Date”), then each Holder shall be entitled to a
payment (with respect to the Purchased Units of each such Holder), as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-day period, that shall accrue daily, for the first 30 days following the
Target Effective Date, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period, that shall accrue daily, for each
subsequent 30 days (i.e., 0.5% for 31-60 calendar days following the Target
Effective Date, 0.75% for 61-90 calendar days following the Target Effective
Date, and 1.0% thereafter), up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Holder in immediately available funds; provided,
however, if the Partnership certifies that it is unable to pay Liquidated
Damages in cash because such payment would result in a breach of or default
under a credit facility or other debt instrument, then the Partnership shall pay
such Liquidated Damages using as much cash as is permitted without causing a
breach of or default under such credit facility or other debt instrument and
shall pay the balance of any such Liquidated Damages (the “In-Kind LD Amount”)
in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such Common Units to such Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE (or such other national securities exchange on
which the Common Units are then listed and traded) to list such additional
Common Units. The determination of the number of Common Units to be issued as
Liquidated Damages shall be equal to the quotient of (i) the dollar amount of
the In-Kind LD Amount divided by (ii) the volume-weighted average closing price
of the Common Units (as reported on the NYSE or the principal national
securities exchange on which the Common Units are then traded) for the





--------------------------------------------------------------------------------





consecutive ten (10) trading day period ending on the close of trading on the
trading day immediately preceding the date on which the Liquidated Damages
payment is due. The payment of Liquidated Damages to a Holder shall cease at the
earlier of (i) the Registration Statement becoming effective or (ii) when such
Holder no longer holds Registrable Securities, assuming that each Holder is not
an Affiliate of the Partnership. Any payment of Liquidated Damages shall be
prorated for any period of less than 30 days in which the payment of Liquidated
Damages ceases. If the Partnership is unable to cause a Registration Statement
to go effective by the Target Effective Date as a result of an acquisition,
merger, reorganization, disposition or other similar transaction, then the
Partnership may request a waiver of the Liquidated Damages, and each Holder may
individually grant or withhold its consent to such request in its discretion.
For the avoidance of doubt, nothing in this Section 2.01(b) shall relieve the
Partnership from its obligations under Section 2.01(a).
 
Section 2.02 Piggyback Rights.
(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement contemplated by Section 2.01(a), and Holders may
be included without the filing of a post-effective amendment thereto, or (iii) a
registration statement, other than a shelf registration statement, in each case,
for the sale of Common Units in an Underwritten Offering for its own account
and/or another Person, then as soon as practicable following the engagement of
counsel by the Partnership to prepare the documents to be used in connection
with an Underwritten Offering, the Partnership shall give notice (including, but
not limited to, notification by electronic mail) of such proposed Underwritten
Offering to each Holder (together with its Affiliates) holding at least $25.0
million of the then-outstanding Registrable Securities (calculated based on the
Common Unit Price) (the “Threshold Amount”) and such notice shall offer such
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Partnership has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Units in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Any notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be confirmed and kept
confidential by the Holder until such proposed Underwritten Offering is
(i) publicly announced or (ii) such Holder receives notice that such proposed
Underwritten Offering has been abandoned, which such notice shall be provided
promptly by the Partnership to each Holder. Each such Holder shall then have two
(2) Business Days (or one (1) Business Day in connection with any overnight or
bought deal Underwritten Offering) after notice has been delivered to request in
writing the inclusion of Registrable Securities in the Underwritten Offering. If
no written request for inclusion from a Holder is received within the specified
time, each such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving





--------------------------------------------------------------------------------





written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities as part of such Underwritten Offering for the same period as the
delay in the Underwritten Offering. Any Selling Holder shall have the right to
withdraw such Selling Holder’s request for inclusion of such Selling Holder’s
Registrable Securities in such Underwritten Offering by giving written notice to
the Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.
(b) Priority. Other than situations outlined in Section 2.01 of this Agreement,
if the Managing Underwriter(s) of any proposed Underwritten Offering advises the
Partnership that the total amount of Registrable Securities that the Selling
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have an adverse
effect on the price, timing or distribution of the Common Units offered or the
market for the Common Units, then the Common Units to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter(s) advises the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) first, to the
Partnership and (ii) second, pro rata among the Selling Holders who have
requested participation in such Underwritten Offering and any other holder of
securities of the Partnership having rights of registration that are neither
expressly senior nor subordinated to the Registrable Securities (the “Parity
Securities”). The pro rata allocations for each Selling Holder who has requested
participation in such Underwritten Offering shall be the product of (a) the
aggregate number of Registrable Securities proposed to be sold in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.
(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
this Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least the Threshold Amount. Each Holder shall
notify the Partnership in writing when such Holder holds less than the Threshold
Amount.







--------------------------------------------------------------------------------







Section 2.03 Delay Rights.
Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement contemplated by this Agreement (in which event the Selling Holder
shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement or such other registration statement contemplated by this
Agreement but may settle any previously made sales of Registrable Securities)
if, in the General Partner’s good faith determination, such use would
(a) materially interfere with a significant acquisition, reorganization,
financing or other similar transaction involving the Partnership, (b) require
premature disclosure of material information that the Partnership has a bona
fide business purpose for preserving as confidential or (c) render the
Partnership unable to comply with applicable securities laws; provided, however,
in no event shall the Selling Holders be suspended from selling Registrable
Securities pursuant to the Registration Statement or such other registration
statement for a period that exceeds an aggregate of 60 days in any 180-day
period or 105 days in any 365-day period, in each case, exclusive of days
covered by any lock-up agreement executed by a Selling Holder in connection with
any Underwritten Offering. Upon disclosure of such information or the
termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in the Registration Statement or other registration statement contemplated by
this Agreement, and shall promptly terminate any suspension of sales it has put
into effect and shall take such other reasonable actions to permit registered
sales of Registrable Securities as contemplated in this Agreement.
If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 30 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the thirty-first (31st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the Target Effective Date as used
in the definition of Liquidated Damages). For purposes of this paragraph, a
suspension shall be deemed lifted on the date that notice that the suspension
has been terminated is delivered to the Selling Holders. Liquidated Damages
pursuant to this paragraph shall cease to accrue upon the Purchased Units of
such Holder becoming eligible for resale without restriction and without the
need for current public information under any section of





--------------------------------------------------------------------------------





Rule 144 (or any successor or similar provision adopted by the Commission then
in effect) under the Securities Act, assuming that each Holder is not an
Affiliate of the Partnership, and any payment of Liquidated Damages shall be
prorated for any period of less than 30 days in which the payment of Liquidated
Damages ceases.
 
Section 2.04 Underwritten Offerings.
(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing
Underwriter(s). In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and the
Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. The Partnership’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.
(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.
Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus or prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;





--------------------------------------------------------------------------------





(b) if a prospectus or prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus or prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Partnership shall use its commercially reasonable
efforts to include such information in such prospectus or prospectus supplement;
 
(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
or prospectus supplement included therein and any supplements and amendments
thereto as such Selling Holder may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities covered by such
Registration Statement or other registration statement;
(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any such other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any such other
registration statement or any prospectus or prospectus supplement thereto;
(f) promptly notify each Selling Holder of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue





--------------------------------------------------------------------------------





statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus or prospectus supplement contained therein, in the
light of the circumstances under which a statement is made); (ii) the issuance
or express threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees to as promptly as
practicable amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other commercially reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “comfort” letter, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership and
General Partner personnel as is reasonable and customary to enable such parties
to establish a due diligence defense under the Securities Act; provided, that
the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;





--------------------------------------------------------------------------------





(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;
(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
(o) if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.
The Partnership shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto after having had an
opportunity to conduct customary underwriter’s due diligence (including receipt
of comfort letters and opinions of counsel) with respect to the Partnership at
the time such Holder’s consent is sought, then such Holder’s Registrable
Securities shall not be included on the Registration Statement (or any other
registration statement contemplated by this Agreement), such Holder shall no
longer be entitled to receive Liquidated Damages under this Agreement with
respect thereto, the Partnership shall have no further obligations hereunder
with respect to Registrable Securities held by such Holder, and such Holder
shall have been deemed to have terminated this Agreement with respect to such
Holder.
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus or
prospectus supplement contemplated by subsection (f) of this Section 2.05 or
until it is advised in writing by the Partnership that the use of the prospectus
or prospectus supplement may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus





--------------------------------------------------------------------------------





or prospectus supplement, and, if so directed by the Partnership, such Selling
Holder will, or will request the Managing Underwriter(s), if any, to deliver to
the Partnership (at the Partnership’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus or prospectus supplement covering such Registrable
Securities current at the time of receipt of such notice.
 
Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include in the Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) Registrable Securities of a Holder who has failed to timely
furnish such information that the Partnership determines, after consultation
with its counsel, is reasonably required in order for the registration statement
or prospectus or prospectus supplement, as applicable, to comply with the
Securities Act.
Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees, if requested by the underwriters
of an Underwritten Offering, to enter into a customary letter agreement with
such underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this
Section 2.07 shall not apply to any Holder that is not entitled to participate
in such Underwritten Offering, whether because such Holder delivered an Opt-Out
Notice prior to receiving notice of the Underwritten Offering or because such
Holder holds less than the Threshold Amount.
Section 2.08 Expenses.
(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. For the
avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the percentage derived by dividing (i) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (ii) the aggregate number of Registrable Securities sold by all Selling
Holders in connection with such sale. In addition, except as otherwise provided
in Section 2.09 hereof, the Partnership shall not be responsible for
professional fees incurred by Holders in connection with the exercise of such
Holders’ rights hereunder.
(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01(a) or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees





--------------------------------------------------------------------------------





of the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance.
“Selling Expenses” means all underwriting fees, discounts and selling
commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.
 
Section 2.09 Indemnification.
(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or prospectus supplement, in the light of the circumstances
under which such statement is made) contained in (which, for the avoidance of
doubt, includes documents incorporated by reference in) the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, preliminary prospectus supplement or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or any free writing prospectus relating thereto or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus or prospectus supplement, in the light of
the circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending or
resolving any such Loss or actions or proceedings; provided, however, that the
Partnership will not be liable in any such case if and to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in the Registration Statement or such other registration statement
contemplated by this Agreement, preliminary prospectus, preliminary prospectus
supplement, or final prospectus or prospectus supplement contained therein, or
any amendment or supplement thereof, or any free writing prospectus relating
thereto. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder Indemnified Person,
and shall survive the transfer of such securities by such Selling Holder.
(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information





--------------------------------------------------------------------------------





regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in the Registration Statement or any
other registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, or final prospectus or prospectus
supplement contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto; provided, however, that the liability
of each Selling Holder shall not be greater in amount than the dollar amount of
the proceeds (net of any Selling Expenses) received by such Selling Holder from
the sale of the Registrable Securities giving rise to such indemnification.
(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.
(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be





--------------------------------------------------------------------------------





required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to:
(a) use commercially reasonable efforts to make and keep public information
regarding the Partnership available, as those terms are understood and defined
in Rule 144 (or any successor or similar provision adopted by the Commission
then in effect) under the Securities Act, at all times from and after the date
hereof;
(b) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Partnership under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and
(c) so long as a Holder owns any Registrable Securities, furnish, (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 (or any
successor or similar provision adopted by the Commission then in effect) under
the Securities Act, and (ii) unless otherwise available via EDGAR, to such
Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Partnership, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.
Solely for purposes of this Section 2.10, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).





--------------------------------------------------------------------------------





Section 2.11 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferees or assignees of Registrable Securities;
provided, however, that (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least the Threshold Amount, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, (c) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement and (d) the transferor or assignor is not relieved of any obligations
or liabilities hereunder arising out of events occurring prior to such transfer.
Section 2.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any current or future holder of any securities of the Partnership that
would allow such current or future holder to require the Partnership to include
securities in any registration statement filed by the Partnership on a basis
other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.
ARTICLE III
MISCELLANEOUS
Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
(a) if to a Purchaser, to the respective address listed on Schedule A hereof;
(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and
(c) if to the Partnership:
Energy Transfer Equity, L.P.
c/o LE GP, LLC
[__________]
Attention: Associate General Counsel
Electronic Mail: [________]
with a copy to:
Latham & Watkins LLP
811 Main Street, 37th Floor
Houston, Texas 77002
Attention: Bill Finnegan





--------------------------------------------------------------------------------





Facsimile: 713.546.5401
Electronic Mail: Bill.Finnegan@lw.com
 
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.11 hereof.
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.





--------------------------------------------------------------------------------





Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.09 Governing Law. THIS AGREEMENT INCLUDING ALL ISSUES AND QUESTIONS
CONCERNING ITS APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND
ENFORCEMENT, WILL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK.
Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.11 Entire Agreement. This Agreement, the Common Unit Purchase
Agreement and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, representations or undertakings, other than
those set forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. This Agreement and the Common Unit Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.
Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
 
Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Partnership
shall have any obligation hereunder and that, notwithstanding that one or more
of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,





--------------------------------------------------------------------------------





member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.
Section 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
Section 3.16 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified. Unless expressly
set forth or qualified otherwise (e.g., by “Business” or “trading”), all
references herein to a “day” are deemed to be a reference to a calendar day.
[Signature pages to follow]
 









--------------------------------------------------------------------------------


EXHIBIT A








IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
 
 
 
ENERGY TRANSFER EQUITY, L.P.
 
 
By:
 
LE GP, LLC
 
 
(its General Partner)
 
 
By:
 
 
Name:
 
[________]
Title:
 
[________]

 














































HOU:3750191.8

--------------------------------------------------------------------------------





 
 
 
[PURCHASER]
 
 
By:
 
 
Name:
 
[______]
Title:
 
[_______]
 


[PURCHASER]
 
 
By:
 
 
Name:
 
[______]
Title:
 
[_______]




[PURCHASER]
 
 
By:
 
 
Name:
 
[______]
Title:
 
[_______]




[PURCHASER]
 
 
By:
 
 
Name:
 
[______]
Title:
 
[_______]



















Signature Page to Registration Rights Agreement
HOU:3750191.8

--------------------------------------------------------------------------------








Schedule A – Purchaser Name; Notice and Contact Information
 
 
 
 
 
 
 



Purchaser Name
[Please list each fund]
 
Notice and Contact Information
[Please provide address, phone
and email]
 
Tax I.D. Number
[Please provide for
each fund]
 
Opt-Out Election per
Section 2.02(a)
[Please indicate “Yes-
Opt Out” or “No-Not
Opting Out”]
[PURCHASER]
 
Attn: [________]
[________]
[________]
Phone: [_______]
Email: [_________]
 
[_________]
 
[______]
 
 
 
 
[PURCHASER]
 
Attn: [________]
[________]
[________]
Phone: [_______]
Email: [_________]
 
[_________]
 
[______]
 
 
 
 
[PURCHASER]
 
Attn: [________]
[________]
[________]
Phone: [_______]
Email: [_________]
 
[_________]
 
[______]
 
 
 
 
[PURCHASER]
 
Attn: [________]
[________]
[________]
Phone: [_______]
Email: [_________]
 
[_________]
 
[______]











Exhibit A to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------






Exhibit B – Form of Opinion of Latham & Watkins LLP
1.
The Partnership is a limited partnership under the DRULPA, with limited
partnership power and authority to own its properties and to conduct its
business as described in the SEC Reports. With your consent, based solely on
certificates from public officials, we confirm that the Partnership is validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in all jurisdictions listed on Annex A hereto.

2.
The General Partner is a limited liability company under the Delaware LLC Act,
with limited liability company power and authority to own its properties,
conduct its business and act as the general partner of the Partnership as
described in the SEC Reports. With your consent, based solely on certificates
from public officials, we confirm that the General Partner is validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business in all jurisdictions listed on Annex A hereto.

3.
With your consent, based solely upon a review on the date hereof of the
Partnership Governing Documents and certain resolutions of the board of
directors of the General Partner, the General Partner is the sole general
partner of the Partnership with an approximate [●]% general partner interest in
the Partnership (the “GP Ownership Interests”) owned of record by the General
Partner. The GP Ownership Interests have been validly issued in accordance with
the Partnership Agreement. With your consent, based solely upon a review of the
lien searches dated [●], 2017 attached hereto as Annex B, we confirm that the GP
Ownership Interests are free and clear of liens, claims, charges and
encumbrances (“Liens”) other than those (i) created by or arising under the
DRULPA or the Partnership Agreement, (ii) set forth or described on Annex B or
(iii) restrictions on transferability or other Liens described in the SEC
Reports.

4.
The Purchased Units to be issued and sold by the Partnership pursuant to the
Purchase Agreement, when issued to and paid for by the Purchasers against
payment therefor in accordance with the terms of the Purchase Agreement, will be
validly issued and free of pre-emptive rights arising from the Governing
Documents, except as have been waived. Under the DRULPA and the Partnership
Agreement, purchasers of the Purchased Units will have no obligation to make
further payments for their purchase of the Purchased Units or contributions to
the Partnership solely by reason of their ownership of the Purchased Units or
their status as limited partners of the Partnership and no personal liability
for the obligations of the Partnership, solely by reason of being limited
partners of the Partnership.

5.
The execution, delivery and performance of the Purchase Agreement by the
Partnership has been duly authorized by all necessary limited partnership action
of the Partnership, and has been duly executed and delivered by the Partnership.



Exhibit B to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





6.
The execution, delivery and performance of the Registration Rights Agreement has
been duly authorized by all necessary limited partnership action of the
Partnership, has been duly executed and delivered by the Partnership, and is the
legally valid and binding agreement of the Partnership, enforceable against the
Partnership in accordance with its terms.

7.
The execution and delivery of the Purchase Agreement and the Registration Rights
Agreement, and the issuance and sale of the Purchased Units to you do not on the
date hereof:

(i)
violate the provisions of the Governing Documents;  

(ii)
result in the breach of or a default under any of the Specified Agreements;

(iii)
violate any federal, New York or Texas statute, rule or regulation applicable to
the Partnership or the Delaware Laws; or

(iv)
require any consents, approvals, or authorizations to be obtained by the
Partnership from, or any registrations, declarations or filings to be made by
the Partnership with, any governmental authority under any federal, New York or
Texas statute, rule or regulation applicable to the Partnership or the Delaware
Laws on or prior to the date hereof that have not been obtained or made.

8.
The Partnership is not, and immediately after giving effect to the issuance and
sale of the Purchased Units in accordance with the Purchase Agreement and the
application of the proceeds therefrom, will not be required to be, registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

9.
No registration of the Purchased Units under the Securities Act is required for
the purchase of the Purchased Units by you, in the manner contemplated by the
Purchase Agreement. We express no opinion, however, as to when or under what
circumstances you may reoffer or resell any Purchase Units.





Exhibit B to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------






Exhibit C – Form of Lock-Up Agreement
[●], 2017
BARCLAYS CAPITAL INC.
J.P. MORGAN SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
as Lock-up Representatives


c/o Barclays Capital Inc.
[____________]
[New York, New York]


c/o J.P. Morgan Securities LLC
[____________]
[New York, New York]


c/o Citigroup Global Markets LLC
[____________]
[New York, New York]




Re:    Private Placement by Energy Transfer Equity, L.P.


Ladies and Gentlemen:


The undersigned understands that Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Partnership”) has entered into a Common Unit Purchase
Agreement, dated as of January [_], 2017 (the “Purchase Agreement”), with the
purchasers party thereto providing for the private placement of common units
representing limited partner interests in the Partnership (the “Common Units”).


It is anticipated that in connection with the private placement, the Partnership
shall, following completion of the private placement, file a registration
statement under the Securities Act of 1933, as amended (the “Registration
Statement”) with respect to the possible resale, from time to time, of the
Common Units and that such Registration Statement will be filed by the
Partnership within the time period specified by, and the Partnership will keep
the Registration Statement effective until such time as may be provided in, the
definitive agreements entered into in connection with the private placement of
the Common Units.


In recognition of the benefit that such a private placement will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
of Barclays Capital Inc., J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., on behalf of the Placement Agents named in the Purchase


Exhibit C to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





Agreement (collectively, the “Lock-up Representatives”), and each investor named
in the Purchase Agreement that, during the period beginning on the Closing Date
(as defined in the Purchase Agreement) and ending on the date that is 40 days
from consummation of the purchase and sale of the Purchased Units (as defined in
the Purchase Agreement) (the “Lock-Up Period”), the undersigned will not,
without the prior written consent of the Lock-up Representatives, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any Common
Units or any securities convertible into or exchangeable or exercisable for
Common Units, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Units”), or exercise any right with
respect to the registration of any of the Lock-up Units, or file or cause to be
filed any registration statement in connection therewith, under the Securities
Act of 1933, as amended (other than pursuant to the Registration Rights
Agreement between the Partnership and the purchasers, the form of which is
attached to the Purchase Agreement), or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Lock-Up Units, whether
any such swap or transaction is to be settled by delivery of Common Units or
other securities, in cash or otherwise.


Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Units without the prior written consent of
the Lock-up Representatives, provided that (i) the Lock-up Representatives
receive a signed lock-up agreement for the balance of the Lock-Up Period from
each donee, trustee, distributee or transferee, as the case may be, (ii) any
such transfer shall not involve a disposition for value, (iii) such transfers
are not required to be reported with the Securities and Exchange Commission on
Form 4 in accordance with Section 16 (“Section 16”) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and (iv) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such
transfers:


(i)
as a bona fide gift or gifts;



(ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin);



(iii)
as a distribution to limited partners or unitholders of the undersigned; or



(iv)
to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned.



Furthermore, the restrictions in the third paragraph of this letter agreement
shall not apply to (i) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of Common Units, provided that
(a) such plan does not provide for the transfer of Common Units during the
Lock-up Period and (b) to the extent a public announcement or filing under the
Exchange Act, if any, is required of or voluntarily made by or on behalf of the
undersigned or the


Exhibit C to Common Unit Purchase Agreement
HOU:3750191.8

--------------------------------------------------------------------------------





Partnership regarding the establishment of such plan, such announcement or
filing shall include a statement to the effect that no transfer of Common Units
may be made under such plan during the Lock-up Period, (ii) existing pledges
pursuant to loan or similar agreements in effect on the date hereof, as amended
from time to time, or any successor to any such agreement, or any transfers
pursuant to any such agreement, or (iii) the deemed disposition of Common Units
under Section 16 upon the cash settlement of phantom units or unit appreciation
rights outstanding as of the date of this Agreement.


Furthermore, the undersigned may sell Common Units of the Partnership purchased
by the undersigned on the open market following the private placement if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities and Exchange Commission on Form 4 in accordance with
Section 16 and (ii) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such sales.




Exhibit C to Common Unit Purchase Agreement
HOU:3750191.8